Exhibit 10.2
PLACEMENT AGENCY AGREEMENT
February 25, 2010
Leerink Swann LLC
One Federal Street, 37th Floor
Boston, Massachusetts 02110
Ladies and Gentlemen:
Amicus Therapeutics, Inc., a Delaware corporation (the “Company”), appoints
Leerink Swann LLC (the “Placement Agent”) to act as placement agent pursuant to
the terms and conditions of this Placement Agency Agreement (the “Agreement”)
for the proposed sale to certain investors (collectively, the “Investors”) of up
to an aggregate of 4,946,524 units (the “Units”), with each Unit consisting of
(i) one share of Common Stock (each, a “Share” and collectively, the “Shares”),
$.01 par value per share (the “Common Stock”), of the Company and (ii) one
warrant to purchase 0.375 of a share of Common Stock (each, a “Warrant” and
collectively, the “Warrants”) (such proposed sale, the “Offering”) pursuant to
the terms and conditions of Subscription Agreements by and between the Company
and such Investors in the form of Exhibit A (the “Subscription Agreements”). The
shares of Common Stock issuable upon exercise of the Warrants are referred to
herein as the “Warrant Shares.” Units will not be issued or certificated. The
Common Stock and the Warrants are immediately separable and will be issued
separately. The terms and conditions of the Warrants are set forth in the form
of Exhibit B attached hereto. The Units are further described in the Prospectus
that is referred to below.
The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Securities and Exchange
Commission (the “Commission”) a registration statement under the Securities Act
on Form S-3 (File No. 333-158405) originally dated April 3, 2009, as amended
(the “registration statement”). The registration statement has been declared by
the Commission to be effective under the Securities Act. In connection with the
Offering, the Company will file with the Commission pursuant to Rule 424(b)
under the Securities Act a final prospectus supplement to the Basic Prospectus
(as defined below), describing the Units and the offering thereof, in such form
as has been provided to or discussed with, and reasonably approved by, the
Placement Agent.

 

 



--------------------------------------------------------------------------------



 



The term “Registration Statement” as used in this Agreement means the
registration statement, at the time it became effective and as supplemented or
amended prior to the execution of this Agreement, including (i) all financial
schedules and exhibits thereto and (ii) all documents incorporated by reference
or deemed to be incorporated by reference therein. The term “Basic Prospectus”
as used in this Agreement means the basic prospectus dated as of May 27, 2009
that is part of the registration statement for use in connection with the offer
and sale of the Units pursuant to this Agreement. The term “Prospectus
Supplement” as used in this Agreement means the final prospectus supplement
dated as of February 25, 2010 specifically relating to the Units which will be
filed with the Commission pursuant to Rule 424(b) under the Securities Act after
the Execution Time (as defined below) and on or before 8:30 a.m., New York time,
on the first business day following execution of this Agreement (or such other
time as the parties may agree). The term “Prospectus” as used in this Agreement
means the Basic Prospectus together with the Prospectus Supplement except that
if such Basic Prospectus is amended or supplemented on or prior to the date of
the Prospectus Supplement, the term “Prospectus” shall refer to the Basic
Prospectus as so amended or supplemented and as supplemented by the Prospectus
Supplement. Any reference herein to the registration statement, the Registration
Statement, the Basic Prospectus, any Prospectus Supplement or the Prospectus
shall be deemed to refer to and include (i) the documents incorporated by
reference therein as of the date of the Prospectus pursuant to Form S-3 (the
“Incorporated Documents”) and (ii) the copy of the Registration Statement, the
Basic Prospectus, the Prospectus Supplement, the Prospectus or the Incorporated
Documents filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”). Any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Prospectus Supplement or the Prospectus shall be deemed to refer to and
include any document filed under the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (collectively, the “Exchange
Act”) after the effective date of the Registration Statement, or the date of the
Prospectus, as the case may be, deemed to be incorporated therein by reference
pursuant to the rules and regulations under the Exchange Act. As used herein,
“business day” shall mean a day on which the Global Market of The NASDAQ Stock
Market LLC (“NASDAQ”) is open for trading.
The term “Disclosure Package” shall mean (i) the Prospectus as of the date and
time that this Agreement is executed and delivered by the parties hereto (the
“Execution Time”), (ii) the issuer free writing prospectuses as defined in
Rule 433 of the Securities Act (each, an “Issuer Free Writing Prospectus”), if
any, identified in Exhibit C and (iii) any other free writing prospectus that
the parties hereto shall hereafter expressly agree in writing to treat as part
of the Disclosure Package.
Concurrently with the execution and delivery of this Agreement, the Company, the
Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”) shall enter
into an escrow agreement (the “Escrow Agreement”), pursuant to which an escrow
account (the “Escrow Account”) will be established for the benefit of the
Company and the Investors.
The Company hereby confirms its agreement with the Placement Agent as follows:
1. Agreement to Act as Placement Agent; Placement of Units. Upon the basis of
the representations and warranties of the Company, the Company engages the
Placement Agent to act as its exclusive placement agent in connection with the
offer and sale by the Company of the Units to the Investors. As compensation for
services rendered, at the time of purchase (as defined in Section 2) the Company
shall pay to the Placement Agent, by Federal Funds wire transfer to an account
or accounts designated by the Placement Agent, an aggregate amount equal to 5.7%
of the gross proceeds received by the Company in respect of the sale of the
Units. The Units are being sold at a price of $3.74 per Unit. The Placement
Agent may retain other brokers or dealers to act as subagents on their behalf in
connection with the offering and sale of the Units; provided that the Company
will only be obligated to pay the Placement Agent for services rendered
hereunder. Until the earlier of the termination of this Agreement or the time of
purchase, the Company shall not, without the prior written consent of the
Placement Agent, solicit or accept offers to purchase Units otherwise than
through the Placement Agent.

 

2



--------------------------------------------------------------------------------



 



The Placement Agent agrees, as agent of the Company, to use its best efforts to
solicit offers to purchase Units from the Company on the terms and subject to
the conditions set forth in the Disclosure Package. The Placement Agent shall
use commercially reasonable efforts to assist the Company in obtaining
performance by each Investor whose offer to purchase Units has been solicited by
the Placement Agent and accepted by the Company, but the Placement Agent shall
not, except as otherwise provided in this Agreement, be obligated to disclose
the identity of any potential purchaser or have any liability to the Company in
the event any such purchase is not consummated for any reason. This Agreement
shall not give rise to any commitment by the Placement Agent or any of its
affiliates to underwrite or purchase any of the Units. The Placement Agent shall
have no authority to bind the Company in respect of the sale of any Units, and
in soliciting purchases of Units, the Placement Agent shall act solely as the
Company’s agent and not as principal. Notwithstanding the foregoing and except
as otherwise provided herein, it is understood and agreed that the Placement
Agent (or its affiliates) may, solely at its discretion and without any
obligation to do so, purchase Units as principals; provided, however, the
Placement Agent shall not receive any compensation from the Company for such
purchases.
Subject to the provisions of this Section 1, offers for the purchase of Units
may be solicited by the Placement Agent as agent for the Company at such times
and in such amounts as the Placement Agent deems advisable. The Placement Agent
shall communicate to the Company each reasonable offer or indication of interest
received by it to purchase Units. The Company shall have the sole right to
accept offers to purchase the Units and may reject any such offer in whole or in
part.
2. Payment and Delivery. Subject to the terms and conditions hereof, payment of
the purchase price for, and delivery of certificates for, the Units shall be
made at the office of Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia,
Pennsylvania 19104-2808 (or at such other place as shall be agreed upon by the
Placement Agent and the Company), at 10:00 A.M., New York City time, on March 2,
2010 (unless another time shall be agreed to by the Placement Agent and the
Company). The Units are being sold to the Investors at a price of $3.74 per
Unit. Subject to the terms and conditions hereof, payment of the purchase price
for the Units shall be made to the Company by Federal Funds wire transfer,
against delivery of electronic certificates for the Common Stock included in the
Units, through the facilities of The Depository Trust Company (“DTC”), to such
persons, and shall be registered in the name or names of the Investors and shall
be in such denominations, as are requested at least two days prior to the date
of closing by written notice to the Company. The executed Warrant included in
the Units purchased by the Investor shall be delivered in accordance with the
terms thereof. Payment of the purchase price for the Units shall be made by the
Investors pursuant to the terms of the Subscription Agreements. The time at
which such delivery is to be made is hereinafter sometimes called “the time of
purchase.” Electronic transfer of the Units shall be made at the time of
purchase.

 

3



--------------------------------------------------------------------------------



 



No Units which the Company has agreed to sell pursuant to this Agreement and the
Subscription Agreements shall be deemed to have been purchased and paid for, or
sold by the Company, until such Units shall have been delivered to the Investor
thereof against payment by such Investor. If the Company shall default in its
obligations to deliver the Units to an Investor whose offer it has accepted, the
Company shall indemnify and hold the Placement Agent harmless against any loss,
claim, damage or expense arising from or as a result of such default by the
Company in accordance with the procedures set forth in Section 9(c).
Prior to the Closing (as defined below), each Investor shall deposit into the
Escrow Account or, with the prior consent of the Company and the Placement
Agent, make alternative arrangements for the payment directly to the Company of,
an amount equal to the product of (i) the number of Units such Investor has
agreed to purchase and (ii) the purchase price per Unit as set forth in the
Subscription Agreements (the “Purchase Amount”). The aggregate of such Purchase
Amounts deposited with the Escrow Agent is herein referred to as the “Escrow
Funds.” On the Closing Date (as defined below), upon satisfaction or waiver of
all of the conditions to Closing and pursuant to the terms of this Agreement and
the Subscription Agreements, (i) the Escrow Agent will disburse the Escrow Funds
to the Company and the Placement Agent as provided in this Agreement and the
Escrow Agreement, (ii) the Company shall cause the Common Stock to be delivered
to the Investors who have deposited their Purchase Amounts with the Escrow
Agent, (iii) the Company shall cause to be delivered to the Investor a Warrant
to purchase a number of whole Warrant Shares and (iv) the Company and any
Investor who has made, with the consent of the Company and the Placement Agent,
alternative arrangements for the payment directly to the Company of the
applicable Purchase Price, shall consummate the transactions contemplated hereby
in accordance with such alternative arrangements.
Deliveries of the documents described in Section 7 with respect to the purchase
of the Units (the “Closing”) shall be made at the office of Dechert LLP, Cira
Centre, 2929 Arch Street, Philadelphia, Pennsylvania 19104-2808 (or at such
other place as shall be agreed upon by the Placement Agent and the Company) at
9:00 A.M., New York City time, on the date of the closing of the purchase of the
Units (the “Closing Date”).
3. Representations and Warranties of the Placement Agent. The Placement Agent
represents and warrants to and agrees with the Company that it has not
distributed and will not, without the Company’s consent, distribute, prior to
the time of purchase, any Issuer Free Writing Prospectus as defined in Rule 433
of the Securities Act other than the Issuer Free Writing Prospectuses listed on
Exhibit C.

 

4



--------------------------------------------------------------------------------



 



4. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Placement Agent that:
(a) the Registration Statement has been declared effective under the Securities
Act; no stop order of the Commission preventing or suspending the use of the
Basic Prospectus, the Prospectus Supplement or the Prospectus or the
effectiveness of the Registration Statement has been issued and no proceedings
for such purpose have been instituted or, to the Company’s knowledge, are
threatened by the Commission; the Company was eligible to use Form S-3 on the
date the Registration Statement was filed and on every date on which there was a
fundamental change (as referenced in Item 512 of Regulation S-K) in the
information set forth in the Registration Statement; no fundamental change to
the information set forth in the Registration Statement has occurred since the
date of the filing of the Company’s annual report on Form 10-K for the year
ended December 31, 2008 except as contained in reports filed with or furnished
to the Commission pursuant to Section 13 or Section 15(d) of the Exchange Act
that are incorporated by reference in the Registration Statement or is contained
in the Prospectus Supplement; such Registration Statement at the date of this
Agreement meets, and the offering of the Units complies with, the requirements
of Rule 415 under the Securities Act. The Registration Statement complied when
it became effective, complies and will comply, at the time of purchase, and the
Basic Prospectus, the Prospectus Supplement and the Prospectus complied as of
their respective dates, comply and will comply at the time of purchase in all
material respects with the requirements of the Securities Act (including said
Rule 415); any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been and will be so
described or filed; the conditions to the use of Form S-3 have been satisfied;
and the Registration Statement (taking into account the documents incorporated
by reference therein) did not at the time of effectiveness, does not and will
not at the time of purchase contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Basic Prospectus, the Prospectus
Supplement and the Prospectus (taking into account the documents incorporated by
reference therein) did not as of their respective dates, do not and will not at
the time of purchase contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and the documents incorporated by reference in the Basic
Prospectus, the Prospectus Supplement, the Registration Statement and the
Prospectus, at the time they became effective or were filed with the Commission,
complied in all material respects with the requirements of the Exchange Act and
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
(b) the Disclosure Package (taking into account the documents incorporated by
reference therein) does not and at the time of purchase will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
(c) each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the time of purchase, as defined herein, did not, does
not and will not contain any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement (except in
such case where newer information is intended to update, replace or supersede
the conflicted prior information and notice has been or will promptly be given
as specified in the immediately following sentence). If at any time following
issuance of an Issuer Free Writing Prospectus there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement, the Company has promptly notified or will promptly notify the
Placement Agent and has promptly amended or will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict;

 

5



--------------------------------------------------------------------------------



 



(d) as of the Execution Time (with such date being used as the determination
date for purposes of this clause), the Company is not an Ineligible Issuer (as
defined in Rule 405 of the Securities Act);
(e) the Company has not distributed and will not distribute, prior to the time
of purchase, any offering material in connection with the offering and sale of
the Units other than the Prospectus, any Issuer Free Writing Prospectus reviewed
and consented to by the Placement Agent (which consent shall not be unreasonably
withheld) or listed in Exhibit C or the Registration Statement;
(f) as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth or incorporated by reference in each of
the Disclosure Package and the Prospectus and, as of the time of purchase, the
Company shall have an authorized and outstanding capitalization as set forth in
each of the Disclosure Package and the Prospectus (subject, in each case, to the
issuance of shares of Common Stock upon conversion of existing convertible
securities, the exercise of existing stock options disclosed as outstanding in
each of the Disclosure Package and the Prospectus and the grant of options under
existing stock option plans described in each of the Disclosure Package and the
Prospectus); all of the issued and outstanding shares of capital stock,
including the Common Stock, of the Company have been duly authorized and validly
issued and are fully paid and non-assessable, have been issued in compliance
with all federal and state securities laws and were not issued in violation of
any preemptive right, resale right, right of first refusal or similar right;
(g) except as described in each of the Disclosure Package and the Prospectus,
with respect to the stock options (the “Stock Options”) granted pursuant to the
stock-based compensation plans of the Company and its subsidiaries (the “Company
Stock Plans”), (i) each Stock Option designated by the Company at the time of
grant as an “incentive stock option” under Section 422 of the Internal Revenue
code of 1986, as amended (the “Code”) so qualifies, (ii) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, the Exchange Act
and all other applicable laws and regulatory rules or requirements, including
the rules of NASDAQ, (iv) the per share exercise price of each Stock Option was
equal to or greater than the fair market value of a share of Common Stock on the
applicable Grant Date and (v) each such grant was accounted for in accordance
with GAAP (as defined below) in the financial statements of the Company and
disclosed in the Company’s filings with the Commission in accordance with the
Exchange Act and all other applicable laws; there is no and has been no policy
of the Company of granting Stock Options prior to, and the Company does not
otherwise coordinate the grant of Stock Options with, the release or other
public announcements of material information regarding the Company or its
subsidiaries or their results of operations;

 

6



--------------------------------------------------------------------------------



 



(h) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
requisite corporate power and authority to own, lease and operate its properties
and conduct its business as described or incorporated by reference in each of
the Disclosure Package and the Prospectus;
(i) each subsidiary of the Company (collectively, the “Subsidiaries”) has been
duly organized and is validly existing and is in good standing under the laws of
its jurisdiction of organization, with the requisite power and authority to own,
lease and operate its properties and conduct its business as described or
incorporated by reference in each of the Disclosure Package and the Prospectus,
and all of the issued shares of each Subsidiary have been duly and validly
authorized and issued, are fully paid and are non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims except (i) for liens and encumbrances
specifically referenced in the financial statements of the Company, (ii) as
described in each of the Disclosure Package and the Prospectus or (iii) as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (as defined below);
(j) each of the Company and its Subsidiaries is duly qualified to do business as
a foreign corporation and is in good standing in each jurisdiction where the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified and in good
standing would not, individually or in the aggregate, have or reasonably be
expected to have a material adverse effect on the condition, financial or
otherwise, or in the earnings, prospects, business or operations of the Company
(a “Material Adverse Effect”);
(k) complete and correct copies of the certificate of incorporation and the
bylaws, of the Company and its Subsidiaries and all amendments thereto have been
made available to the Placement Agent, and no changes therein will be made prior
to the time of purchase;
(l) the shares of Common Stock to be issued and sold by the Company to the
Investors under the Subscription Agreements and the Warrant Shares have been
duly authorized and, when issued and paid for in accordance with the terms of
this Agreement, the Subscription Agreement and the Warrant, will be validly
issued, fully paid and non-assessable and free of any violation of statutory or
contractual preemptive rights, resale rights, rights of first refusal or similar
rights;
(m) the capital stock of the Company, including the Shares and the Warrant
Shares, conforms in all material respects to the description thereof contained
in each of the Disclosure Package and the Prospectus;

 

7



--------------------------------------------------------------------------------



 



(n) the Company has the full right, power and authority to enter into this
Agreement, each of the Subscription Agreements and the Escrow Agreement, and to
perform and to discharge its obligations hereunder and thereunder; and each of
this Agreement, each of the Subscription Agreements and the Escrow Agreement has
been duly authorized, executed and delivered by the Company, and constitutes a
valid and binding obligation of the Company enforceable in accordance with its
terms, except (i) as limited by laws of general application relating to
bankruptcy, insolvency and the relief of debtors; (ii) as limited by rules of
law governing specific performance, injunctive relief or other equitable
remedies and by general principles of equity; and (iii) to the extent any
indemnification provisions contained therein may further be limited by
applicable laws and principles of public policy;
(o) neither the Company nor its Subsidiaries is in breach or violation of or in
default under (nor has any event occurred which with notice, lapse of time or
both would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) its (i) certificate of incorporation or bylaws or
similar organizational documents of the Subsidiaries, or (ii) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company is a party or by which it or any of its properties may be
bound or affected, except, in the case of clause (ii) above, where such breach,
violation or default would not, individually or in the aggregate, have a
Material Adverse Effect, and the execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach or violation of or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under or give the
holder of any indebtedness (or a person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (x) the certificate of incorporation or bylaws of the
Company or similar organizational documents of the Subsidiaries, (y) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, license, lease, contract or other agreement or
instrument to which the Company or any Subsidiary is a party or by which any of
them or any of its properties may be bound or affected, or (z) any federal,
state, local or foreign law, regulation or rule or any decree, judgment or order
applicable to the Company or any Subsidiary, except, in the case of clauses
(y) and (z) above, where such breach, violation or default, would not,
individually or in the aggregate, have a Material Adverse Effect;

 

8



--------------------------------------------------------------------------------



 



(p) no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency or of or with NASDAQ, or approval of the stockholders of the
Company, is required in connection with the sale by the Company of the Units or
the consummation by the Company of the transactions contemplated hereby other
than (i) filings or applications with NASDAQ, (ii) filings with the Commission
in relation to the registration of the Offering under the Securities Act and the
offer and sale of the Units (iii) any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Units are
being offered under the terms of this Agreement or under the rules and
regulations of the Financial Industry Regulatory Authority (“FINRA”) and
(iv) such notices or filings that would not individually or in the aggregate
have a Material Adverse Effect;
(q) except as set forth in the Disclosure Package and the Prospectus, (i) no
person has the right, contractual or otherwise, to cause the Company to issue or
sell to it any shares of Common Stock or shares of any other capital stock or
other equity interests of the Company, (ii) no person has any preemptive rights,
resale rights, rights of first refusal or other rights to purchase any shares of
Common Stock or shares of any other capital stock or other securities of the
Company, and (iii) except as provided herein, no person has the right to act as
an underwriter, placement agent or financial advisor to the Company in
connection with the offer and sale of the Units, in the case of each of the
foregoing clauses (i), (ii) and (iii), whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Units as
contemplated thereby or otherwise and except, in each case, for such rights as
have been duly and validly satisfied or waived; except as disclosed in each of
the Disclosure Package and the Prospectus, no person has the right, contractual
or otherwise, to cause the Company to register under the Securities Act any
shares of Common Stock or shares of any other capital stock or other securities
of the Company, or to include any such shares or interests in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Units
as contemplated thereby or otherwise other than such rights as have been duly
and validly satisfied or waived;
(r) each of the Company and its Subsidiaries has all licenses, authorizations,
consents and approvals and has made all filings required under any federal,
state, local or foreign law, regulation or rule, and has obtained all
authorizations, consents and approvals from other persons, necessary in order to
conduct its business as described in each of the Disclosure Package and the
Prospectus except where such failure to do so would not, individually or in the
aggregate, have a Material Adverse Effect; neither the Company nor its
Subsidiaries is in violation of, or in default under, or has received notice of
any proceedings relating to revocation or modification of, any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
its Subsidiaries, except where such violation, default, revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect;

 

9



--------------------------------------------------------------------------------



 



(s) the preclinical and clinical trials conducted by or on behalf of the Company
that are described in the Disclosure Package and the Prospectus were and, if
still pending, are being conducted in all material respects in accordance with
procedures and controls pursuant to accepted professional scientific standards
and all applicable local, state and federal and foreign laws, rules, regulations
and published guidance, including, but not limited to, the Federal Food, Drug
and Cosmetic Act and implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58
and 312; the Company has orally, to the Placement Agent or to counsel to the
Placement Agent, fairly summarized in all material respects the substance of all
of its material communications with representatives of the U.S. Food and Drug
Administration or any foreign, state or local governmental body exercising
comparable authority and has no knowledge of any pending communication from the
U.S. Food and Drug Administration or any foreign, state or local governmental
body exercising comparable authority that would cause the Company to materially
revise in an adverse way its strategy for seeking marketing approval from the
U.S. Food and Drug Administration or any foreign, state or local governmental
body exercising comparable authority for any of the Company’s products under
development as described in the Disclosure Package; the descriptions of the
results of such studies, tests and trials contained in the Disclosure Package
and the Prospectus are accurate and complete in all material respects; other
than as described in the Disclosure Package, the Company is not aware of any
studies, tests or trials the results of which reasonably call into question the
clinical trial results described or referred to in the Prospectus when viewed in
the context in which such results are described and the clinical state of
development; and other than as described in the Disclosure Package, the Company
has not received any written notices or correspondence from the U.S. Food and
Drug Administration or any foreign, state or local governmental body exercising
comparable authority requiring the termination or suspension of any preclinical
or clinical trials conducted by or on behalf of the Company;
(t) all legal or governmental proceedings, affiliate transactions, off-balance
sheet transactions, contracts, licenses, agreements, leases or documents of a
character required to be described under the Securities Act in each of the
Disclosure Package and the Prospectus or to be filed as an exhibit to the
Registration Statement have been so described or filed as required;
(u) except as disclosed in each of the Disclosure Package and the Prospectus,
there are no actions, suits, claims, investigations or proceedings pending or,
to the Company’s knowledge, threatened to which the Company or any of its
Subsidiaries or any of their directors or officers is or would be a party or of
which any of its properties is or would be subject at law or in equity, before
or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, except any such action, suit,
claim, investigation or proceeding which would not, if determined adversely to
the Company, result in a judgment, decree or order having, individually or in
the aggregate, a Material Adverse Effect or prevent consummation of the
transactions contemplated hereby;
(v) Ernst & Young LLP, whose report on the financial statements of the Company
is filed with the Commission as part of the Registration Statement and the
Prospectus, is an independent registered public accounting firm as required by
the Securities Act. Except as pre-approved in accordance with the requirements
set forth in Section 10A of the Exchange Act, Ernst & Young LLP have not been
engaged by the Company to perform any “prohibited activities” (as defined in
Section 10A of the Exchange Act);

 

10



--------------------------------------------------------------------------------



 



(w) the audited financial statements included or incorporated by reference in
the Registration Statement and included or incorporated by reference in the
Disclosure Package and the Prospectus, together with the related notes and
schedules, present fairly in all material respects the consolidated financial
position of the Company as of the dates indicated and the results of operations
and cash flows of the Company for the periods specified subject, in the case of
unaudited interim statements, to normal, year-end audit adjustments and have
been prepared in compliance with the requirements of the Securities Act and in
conformity with, generally accepted accounting principles in the United States
as applied by the Company on a consistent basis during the periods involved
(“GAAP”), except (i) as may be otherwise specified in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements;
the other financial data of the Company set forth in the Registration Statement,
the Disclosure Package and the Prospectus are accurately presented and prepared
on a basis consistent with the financial statements and books and records of the
Company; there are no financial statements (historical or pro forma) that are
required by the Securities Act to be included in the Registration Statement, the
Disclosure Package and the Prospectus that are not included as required by the
Securities Act; and the Company does not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not disclosed in the Registration Statement, the Disclosure Package or the
Prospectus;
(x) subsequent to the respective dates as of which information is given or
incorporated by reference in the Disclosure Package, there has not been (i) any
material adverse change, or any development that could reasonably be expected to
result in a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business, prospects or operations, whether or not
arising from transactions in the ordinary course of business, of the Company,
(ii) any transaction which is material to the Company, except obligations
incurred in the ordinary course of business consistent with past practice, (iii)
any obligation, direct or contingent (including any off-balance sheet
obligations), incurred by the Company, which is material to the Company, except
obligations incurred in the ordinary course of business consistent with past
practice, (iv) any material change in the capital stock of the Company or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company;
(y) the Company is not an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”), nor is the Company a “passive
foreign investment company” or a “controlled foreign corporation” as such terms
are defined in the Internal Revenue Code;
(z) except as described in each of the Disclosure Package and the Prospectus,
the Company and its Subsidiaries have good and marketable title to all material
property (real and personal) described in the Disclosure Package and the
Prospectus as being owned by each of them, free and clear of all liens, claims,
security interests or other encumbrances, or subject only to liens, claims,
security interests or other encumbrances (i) specifically referenced in the
financial statements of the Company; (ii) that are disclosed in the Disclosure
Package or the Prospectus, or (iii) that do not individually or in the aggregate
materially affect the value of such property or materially interfere with the
use made of such property by the Company and its Subsidiaries; and all the
property described in the Disclosure Package and the Prospectus as being held
under lease by the Company is held thereby under valid, subsisting and
enforceable leases except as would not reasonably be expected to result in a
Material Adverse Effect;

 

11



--------------------------------------------------------------------------------



 



(aa) except as described in the Disclosure Package and the Prospectus, the
Company and its Subsidiaries own, or has obtained valid and enforceable licenses
for, or other rights to use, the inventions, patent applications, patents,
trademarks (both registered and unregistered), tradenames, copyrights, trade
secrets and other proprietary information (collectively, “Intellectual
Property”) described in the Disclosure Package and the Prospectus as being owned
or licensed by it, except where such failure to do so would not, individually or
in the aggregate, have a Material Adverse Effect; to the Company’s knowledge and
except as described in the Disclosure Package and the Prospectus, the Company
and its Subsidiaries own, or has obtained valid and enforceable licenses for, or
other rights to use, all Intellectual Property used in, or necessary for the
conduct of, its business as described in the Disclosure Package and the
Prospectus except as would not reasonably be expected to result in a Material
Adverse Effect; to the Company’s knowledge, there is no pending or threatened
action, suit, proceeding or claim by others that the Company or any of its
Subsidiaries infringes or otherwise violates any Intellectual Property rights of
others, except as could not reasonably be expected to have a Material Adverse
Effect, and the Company is unaware of any facts which could form a reasonable
basis for any such claim; and none of the technology employed by the Company or
any of its Subsidiaries has been obtained or is being used by the Company or any
of its Subsidiaries in violation of any contractual obligation binding on the
Company or any of its Subsidiaries or, to the Company’s knowledge, upon any of
its officers, directors or employees except as would not reasonably be expected
to result in a Material Adverse Effect;
(bb) to the Company’s knowledge, there are no third parties who have rights to
any Intellectual Property described in the Disclosure Package or the Prospectus
as owned or exclusively licensed by the Company (“Exclusive Intellectual
Property”), except as could not reasonably be expected to have a Material
Adverse Effect or except for licenses granted in writing by the Company or its
Subsidiaries to any third-parties; there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s ownership or rights in or to any Exclusive Intellectual Property,
and the Company is unaware of any facts which could form a reasonable basis for
any such claim except as would not reasonably be expected to have a Material
Adverse Effect; there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any Exclusive Intellectual Property, and the Company is unaware of any facts
which could form a reasonable basis for any such claim except as could not
reasonably be expected to have a Material Adverse Effect;
(cc) to the Company’s knowledge, there is no patent that contains claims that
interfere with the issued or pending claims of any of the Company’s Intellectual
Property except as would not reasonably be expected to have a Material Adverse
Effect; and to the Company’s knowledge, there is no prior art material to any
patent or patent application of the Exclusive Intellectual Property that has not
been disclosed to the U.S. Patent and Trademark Office, except as would not
reasonably be expected to have a Material Adverse Effect;

 

12



--------------------------------------------------------------------------------



 



(dd) the Company is not engaged in any unfair labor practice; except for matters
which would not, individually or in the aggregate, have a Material Adverse
Effect, (i) there is (A) no unfair labor practice complaint pending or, to the
Company’s knowledge, threatened against the Company or any Subsidiary before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or, to the
Company’s knowledge, threatened, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company’s knowledge, threatened against the Company
or any Subsidiary and (C) no union representation dispute currently existing
concerning the employees of the Company, and (ii) to the Company’s knowledge,
(A) no union organizing activities are currently taking place concerning the
employees of the Company or any Subsidiary and (B) there has been no violation
of any federal, state, local or foreign law relating to discrimination in the
hiring, promotion or pay of employees, any applicable wage or hour laws or any
provision of the Employee Retirement Income Security Act of 1974 (“ERISA”) or
the rules and regulations promulgated thereunder concerning the employees of the
Company or any Subsidiary;
(ee) the Company and its Subsidiaries and its properties, assets and operations
are in compliance with, and hold all permits, authorizations and approvals
required to conduct its business under, Environmental Laws (as defined below),
except to the extent that failure to so comply or to hold such permits,
authorizations or approvals would not, individually or in the aggregate, have a
Material Adverse Effect; there are no past, present or, to the Company’s
knowledge, reasonably anticipated future events, conditions, circumstances,
activities, practices, actions, omissions or plans that could reasonably be
expected to give rise to any material costs or liabilities to the Company or any
Subsidiary under, or to interfere with or prevent compliance by the Company
with, Environmental Laws, except as would not, individually or in the aggregate,
have a Material Adverse Effect; the Company (i) is not the subject of any
investigation, (ii) has not received any notice or claim, (iii) is not a party
to or affected by any pending or threatened action, suit or proceeding, (iv) is
not bound by any judgment, decree or order or (v) has not entered into any
agreement, in each case relating to any alleged violation of any Environmental
Law or any actual or alleged release or threatened release or cleanup at any
location of any Hazardous Materials (as defined below) and in each case except
as would not, individually or in the aggregate, have a Material Adverse Effect
(as used herein, “Environmental Law” means any federal, state, local or foreign
law, statute, ordinance, rule, regulation, order, decree, judgment, injunction,
permit, license, authorization or other binding requirement, or common law
related to the protection of the environment, including ambient air, surface
water, groundwater or land, or Hazardous Materials, or emissions, discharges or
releases of Hazardous Materials into the environment, or otherwise relates to
the handling of Hazardous Materials or the investigation, clean-up or other
remediation, in each case, that are applicable to the business as conducted by
the Company on the Execution Date, and “Hazardous Materials” means any
“hazardous substance,” “hazardous waste,” “pollutant,” “contaminant” or “toxic
substance” (as defined or regulated by any Environmental Law) and also includes
petroleum and petroleum products, polychlorinated biphenyls or asbestos);

 

13



--------------------------------------------------------------------------------



 



(ff) the Company (i) has timely filed all necessary federal, state, local and
foreign tax returns, and all such returns were true, complete and correct,
(ii) has paid all federal, state, local and foreign taxes, assessments,
governmental or other charges due and payable for which it is liable, including,
without limitation, all sales and use taxes and all taxes which the Company is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to its knowledge, proposed against any of them, except those, in
each of the cases described in clauses (i), (ii) and (iii) of this paragraph
(ff), that would not, singularly or in the aggregate, reasonably be expected to
have a Material Adverse Effect; the Company has not engaged in any transaction
which to the Company’s knowledge a corporate tax shelter or could be
characterized as such by the Internal Revenue Service or any other taxing
authority; the accruals and reserves on the books and records of the Company in
respect of tax liabilities for any taxable period not yet finally determined are
adequate to meet any assessments and related liabilities for any such period,
and since December 31, 2008, the Company has not incurred any liability for
taxes other than in the ordinary course;
(gg) the Company and each of its Subsidiaries maintain insurance covering its
properties, operations, personnel and businesses as the Company or such
Subsidiary deems appropriate; such insurance insures against such losses and
risks to an extent which is adequate and customary for the business and the
locations in which the Company or such Subsidiary is engaged; all such insurance
is fully in force on the date hereof and the Company or such Subsidiary has no
reason to believe that such insurance will not be fully in force at the time of
purchase; the Company has not received any notice and has no reason to believe
that it will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Effect; the
Company has not been denied any insurance coverage that it has sought or for
which it has applied;
(hh) except as otherwise disclosed in the Disclosure Package, the Company
maintains (i) effective internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act, as amended, and (ii) a system of internal
accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (C) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

 

14



--------------------------------------------------------------------------------



 



(ii) except as disclosed in the Disclosure Package and Prospectus, since the end
of the Company’s most recent audited fiscal year, there has been (i) no material
weakness in design or operation of the Company’s internal control over financial
reporting (whether or not remediated) which are not reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and (ii) no change in the Company’s internal control over
financial reporting that has materially adversely affected, or is reasonably
likely to materially adversely affect, the Company’s internal control over
financial reporting;
(jj) the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act); the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 and any related rules
and regulations promulgated by the Commission (the “Sarbanes-Oxley Act”), and
the statements contained in any such certification are complete and correct; and
the Company is otherwise in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act that are effective;
(kk) neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment;
(ll) the operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened;
(mm) none of the Company, any of its Subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Units hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC;

 

15



--------------------------------------------------------------------------------



 



(nn) neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
of its directors, officers, affiliates or controlling persons has taken,
directly or indirectly, any action designed, or which has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Units;
(oo) the minute books of the Company have been made available to the Placement
Agent and counsel for the Placement Agent, and such books (i) contain a complete
and accurate summary of all meetings and actions of the board of directors
(including each board committee) and stockholders of the Company (or analogous
governing bodies and interest holders, as applicable), since October 12, 2006
through February 12, 2010, and (ii) accurately in all material respects reflect
all transactions referred to in such minutes;
(pp) there is no franchise, lease, contract, agreement or document required by
the Securities Act to be described in the Disclosure Package and in the
Prospectus or to be filed as an exhibit to the Registration Statement or a
document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Disclosure Package and in
the Prospectus are accurate descriptions of such documents in all material
respects, which descriptions are sufficiently comprehensive to fulfill the
Company’s obligations under applicable law with respect to thereto; other than
as described in the Disclosure Package, no such franchise, lease, contract or
agreement has been suspended or terminated for convenience or default by the
Company or any of the other parties thereto, and the Company has not received
notice nor does the Company have any other knowledge of any such pending or
threatened suspension, termination or non-renewal, except for such pending or
threatened suspensions, terminations or non-renewals that would not reasonably
be expected to, singularly or in the aggregate, have a Material Adverse Effect;
(qq) no relationship, direct or indirect, exists between or among the Company on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company or any of its affiliates on the other hand, which is required
under the rules and regulations of the Securities Act or the Exchange Act to be
described in the Disclosure Package and the Prospectus and which is not so
described;
(rr) no person or entity has the right to require registration of shares of
Common Stock or other securities of the Company because of the filing or
effectiveness of the Registration Statement or the sale of the Units, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right. Except as described in the Disclosure Package, there are no persons with
registration rights or similar rights to have any securities registered by the
Company under the Securities Act;

 

16



--------------------------------------------------------------------------------



 



(ss) the Company does not own any “margin securities” as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System (the
“Federal Reserve Board”), and none of the proceeds of the sale of the Units will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the Units to be considered a “purpose
credit” within the meanings of Regulation T, U or X of the Federal Reserve
Board;
(tt) except for payments contemplated by this Agreement, the Registration
Statement, the Disclosure Package or the Prospectus, the Company is not a party
to any contract, agreement or understanding with any person that would give rise
to a valid claim against the Company or the Placement Agent for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Units;
(uu) no forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
Disclosure Package or the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith;
(vv) the Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act.
The Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
is listed on NASDAQ, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from NASDAQ,
nor has the Company received any notification that the Commission or NASDAQ is
contemplating terminating such registration or listing; no consent, approval,
authorization or order of, or filing, notification or registration with, NASDAQ
is required for the listing and trading of the shares of Common Stock on NASDAQ,
except for (i) a Notification: Listing of Additional Shares and (ii) a
Notification: Change in the Number of Shares Outstanding;
(ww) the Company is in compliance in all material respects with all corporate
governance requirements set forth in the rules promulgated by NASDAQ applicable
to the Company;
(xx) there are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in
Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that would reasonably be expected to materially affect the Company’s
liquidity or the availability of or requirements for its capital resources
required to be described in the Disclosure Package and the Prospectus which have
not been described as required;
(yy) there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company, or any of their respective family members, except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus;

 

17



--------------------------------------------------------------------------------



 



(zz) the statistical and market related data included in the Registration
Statement, the Disclosure Package and the Prospectus are based on or derived
from sources that the Company believes to be reliable and accurate, and such
data agree with the sources from which they are derived;
(aaa) to the Company’s knowledge, neither the Company nor any of its affiliates
(within the meaning of NASD Conduct Rule 2720(b)(1)(a)) directly or indirectly
controls, is controlled by, or is under common control with, or is an associated
person (within the meaning of Article I, Section 1(ee) of the By-laws of the
NASD) of, any member firm of FINRA; and
(bbb) no approval of the stockholders of the Company under the rules and
regulations of NASDAQ is required for the Company to issue and deliver to the
Investors the Units.
In addition, any certificate signed by any officer of the Company and delivered
to the Placement Agent or counsel for the Placement Agent in connection with the
closing of the sale of the Units shall be deemed to be a representation and
warranty by the Company, as to the matters covered thereby, to the Placement
Agent.
5. Certain Covenants of the Company. The Company hereby agrees:
(a) to prepare the Prospectus Supplement containing information previously
omitted at the time of effectiveness of the Registration Statement in reliance
on rules 430A, 430B and 430C of the Securities Act and to file such Prospectus
Supplement pursuant to Rule 424(b) of the Securities Act not later than the
second (2nd) business day following the execution and delivery of this Agreement
or, if applicable, such earlier time as may be required by Rule 430A of the
Securities Act; to notify the Placement Agent promptly of the Company’s
intention to file or prepare any supplement or amendment to the Registration
Statement or to the Prospectus and to provide a draft of any such amendment or
supplement to the Registration Statement, the Disclosure Package or to the
Prospectus to the Placement Agent within an amount of time that is reasonably
practical to review under the circumstances and prior to filing; to advise the
Placement Agent, promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to the Disclosure Package or the Prospectus or any amended
Prospectus has been filed and to furnish the Placement Agent copies thereof; to
file promptly all material required to be filed by the Company with the
Commission pursuant to Rule 433(d) or 163(b)(2) of the Securities Act, as the
case may be; to file within the time periods prescribed by the Exchange Act,
including any extension thereof, all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) of the Securities Act) is
required in connection with the sale of the Units; to advise the Placement
Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Basic Prospectus, any Issuer Free Writing Prospectus or the Prospectus, of
the suspension of the qualification of the Units for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement, the Disclosure Package or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Basic Prospectus, any
Issuer Free Writing Prospectus or the Prospectus or suspending any such
qualification, and promptly to use its best efforts to obtain the withdrawal of
such order;

 

18



--------------------------------------------------------------------------------



 



(b) that it has not made, and will not make, any offer relating to the Units
that would constitute a “free writing prospectus” as defined in Rule 405 of the
Securities Act unless the prior written consent of the Placement Agent has been
received (which consent shall not be unreasonably delayed, withheld or
conditioned) (each, a “Permitted Free Writing Prospectus”); provided that the
prior written consent of the Placement Agent hereto shall be deemed to have been
given in respect of the Issuer Free Writing Prospectus included in Exhibit C.
The Company represents that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus, comply
with the requirements of Rules 164 and 433 of the Securities Act applicable to
any Issuer Free Writing Prospectus, including the requirements relating to
timely filing with the Commission, legending and record keeping and will not
take any action that would result in the Placement Agent or the Company being
required to file with the Commission pursuant to Rule 433(d) of the Securities
Act a free writing prospectus prepared by or on behalf of the Placement Agent
that the Placement Agent otherwise would not have been required to file
thereunder; the Placement Agent agrees that, unless it obtains the prior consent
of the Company, it will not make any offer relating to the Units that would
constitute a “free writing prospectus” as defined in Rule 405 of the Securities
Act other than a free writing prospectus that contains no “issuer information”
as defined in Rule 433(h)(2) under the Securities Act that was not included in
the Prospectus (including through incorporation by reference);
(c) if at any time when a Prospectus relating to the Units is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agent, and upon the Placement Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request. The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent;

 

19



--------------------------------------------------------------------------------



 



(d) if the Disclosure Package is being used to solicit offers to buy the Units
at a time when the Prospectus is not yet available to prospective purchasers and
any event shall occur as a result of which, in the judgment of the Company or in
the opinion of the Placement Agent, it becomes necessary to amend or supplement
the Disclosure Package in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or to make the
statements therein not conflict with the information contained or incorporated
by reference in the Registration Statement then on file and not superseded or
modified, or if it is necessary at any time to amend or supplement the
Disclosure Package to comply with any law, the Company promptly will either
(i) prepare, file with the Commission (if required) and furnish to the Placement
Agent and any dealers an appropriate amendment or supplement to the Disclosure
Package or (ii) prepare and file with the Commission an appropriate filing under
the Exchange Act which shall be incorporated by reference in the Disclosure
Package so that the Disclosure Package as so amended or supplemented will not,
in the light of the circumstances under which they were made, be misleading or
conflict with the Registration Statement then on file, or so that the Disclosure
Package will comply with law;
(e) if at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement or Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof and
not superseded or modified or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, the
Company has promptly notified or will promptly notify the Placement Agent (and
the Placement Agent agrees to cease any such use promptly upon such
notification) so that any use of the Issuer Free Writing Prospectus may cease
until it is amended or supplemented and has promptly amended or will promptly
amend or supplement, at its own expense, such Issuer Free Writing Prospectus to
eliminate or correct such conflict, untrue statement or omission. The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placements Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 18);
(f) to the extent not available on EDGAR, furnish promptly to the Placement
Agent and to counsel for the Placement Agent a signed copy of the Registration
Statement as originally filed with the Commission, and of each amendment thereto
filed with the Commission, including all consents and exhibits filed therewith;

 

20



--------------------------------------------------------------------------------



 



(g) to the extent not available on EDGAR, to deliver promptly to the Placement
Agent in New York City such number of the following documents as the Placement
Agent shall reasonably request: (i) conformed copies of the Registration
Statement as originally filed with the Commission (in each case excluding
exhibits), (ii) the Basic Prospectus (iii) any Issuer Free Writing Prospectus,
(iv) the Prospectus (the delivery of the documents referred to in clauses (i),
(ii), (iii) and (iv) of this paragraph (g) to be made not later than 10:00 A.M.,
New York time, on the business day following the execution and delivery of this
Agreement), (v) conformed copies of any amendment to the Registration Statement
(excluding exhibits), (vi) any amendment or supplement to the Disclosure Package
or the Prospectus (the delivery of the documents referred to in clauses (v) and
(vi) of this paragraph (g) to be made not later than 10:00 A.M., New York City
time, on the business day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the Disclosure Package or
the Prospectus (excluding exhibits thereto) (the delivery of the documents
referred to in clause (vi) of this paragraph (g) to be made not later than 10:00
A.M., New York City time, on the business day following the date of such
document);
(h) to make available to its stockholders as soon as practicable, but in any
event not later than eighteen (18) months after the effective date of each
Registration Statement (as defined in Rule 158(c) of the Securities Act), an
earnings statement of the Company (which need not be audited) complying with
Section 11(a) of the Securities Act (including, at the option of the Company,
Rule 158 of the Securities Act);
(i) to take promptly from time to time such actions as the Placement Agent may
reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agent may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of the Units in such jurisdictions; provided that the Company shall not be
obligated to qualify as a foreign corporation in any jurisdiction in which it is
not so qualified or to file a general consent to service of process in any
jurisdiction;
(j) whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, to reimburse the Placement Agent
promptly upon request for all reasonable out-of-pocket expenses (including,
without limitation, reasonable fees, disbursements and other charges of legal
counsel and other experts) and to pay all of the Company’s costs, expenses, fees
and taxes in connection with (i) this Agreement and any of the transactions
contemplated hereby, (ii) the preparation and filing of the Registration
Statement, the Basic Prospectus, each Prospectus Supplement, the Prospectus, any
electronic road show and any amendments or supplements thereto and each Issuer
Free Writing Prospectus, and the printing and furnishing of copies of each
thereof to the Placement Agent and the Investors (including costs of mailing and
shipment), (iii) the producing, word processing and/or printing of this
Agreement and the reproduction and/or printing and furnishing of copies of each
thereof to the Placement Agent and the Investors, (iv) the qualification of the
Units for offering and sale under state or foreign laws and the determination of
their eligibility for investment under state or foreign law as aforesaid
(including the reasonable legal fees and filing fees and other disbursements of
counsel for the Placement Agent) and the printing and furnishing of copies of
any blue sky surveys or legal investment surveys to the Placement Agent and to
dealers, (v) the fees and disbursements of any transfer agent or registrar for
the Units, (vi) the fees and expenses incurred in connection with securing any
required review by FINRA of the terms of the sale of the Units and any filings
made with FINRA; and (vii) all other costs and expenses incident to the offering
of the Units or the performance of the obligations of the Company under this
Agreement (including, without limitation, the fees and expenses of the Company’s
counsel and the Company’s independent accountants and the travel and other
reasonable, documented expenses incurred by Company personnel in connection with
any “road show” including, without limitation, any expenses advanced by the
Placement Agent on the Company’s behalf);

 

21



--------------------------------------------------------------------------------



 



(k) not to sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, any Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock or other rights to purchase Common
Stock or any other securities of the Company that are substantially similar to
Common Stock, or file or cause to be declared effective a registration statement
under the Securities Act (except for registration statements on Form S-8)
relating to the offer and sale of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock or other rights
to purchase Common Stock or any other securities of the Company that are
substantially similar to Common Stock for a period of 90 days after the date
hereof (the “Lock-Up Period”), without the prior written consent of the
Placement Agent, except for (i) the Company’s sale of the Units, Shares and
Warrants as contemplated hereunder, (ii) issuances of Common Stock upon the
exercise of options, convertible securities disclosed as outstanding or as may
be required to be issued pursuant to agreements or other documents described in
each of the Disclosure Package and the Prospectus, and (iii) the issuance of
stock options to employees, directors and other service providers not
exercisable during the Lock-Up Period pursuant to stock option and employee
plans described in each of the Disclosure Package and the Prospectus; if (i) the
Company issues an earnings release or material news, or a material event
relating to the Company occurs, during the last 17 days of the Lock-Up Period,
or (ii) prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results during the 16-day period beginning on the
last day of the Lock-Up Period, the restrictions imposed by this agreement shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event, unless the Placement Agent waives, in writing, such extension;
the Company shall provide notice to the Placement Agent of any event that would
result in an extension of the Lock-Up Period to the Placement Agent;
(l) to (i) on or before 8:30 a.m., New York time, on the first business day
following execution of this Agreement (or at such other time as the parties may
agree), (A) issue a press release reasonably acceptable to the Placement Agent
disclosing all material terms of the transactions contemplated hereby, and
(B) file the Prospectus Supplement with the Commission pursuant to 424(b) under
the Securities Act, and (ii) on the first business day following execution of
this Agreement, to file a Current Report on Form 8-K with the Commission (the
“8-K Filing”) describing the terms of the transactions contemplated by this
Agreement and including this Agreement as an exhibit to the 8-K Filing, in the
form required by the Exchange Act;

 

22



--------------------------------------------------------------------------------



 



(m) to the extent not available on EDGAR (or any successor system), upon
request, during the period of five (5) years from the date hereof, to deliver to
the Placement Agent, (i) as soon as they are available, copies of all reports or
other communications furnished to stockholders, and (ii) as soon as they are
available, copies of any reports and financial statements furnished or filed
with the Commission or any national securities exchange or automatic quotation
system on which the Units are listed or quoted;
(n) to supply the Placement Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with (i) the
registration of the Units under the Securities Act, (ii) the Registration
Statement, (iii) the Prospectus or (iv) any amendment or supplement thereto or
document incorporated by reference therein, in each case where such
correspondence and documents are related to the Units or the Offering;
(o) prior to the time of purchase, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral communications regarding
the Company’s business in the ordinary course of its business and consistent
with the past practices of the Company and of which the Placement Agent are
notified), without the prior written consent of the Placement Agent (which
consent shall not be unreasonably delayed, withheld or conditioned), unless in
the judgment of the Company, and after notification to the Placement Agent, such
press release or communication is required by law;
(p) until the Placement Agent shall have notified the Company of the completion
of the offering of the Units, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, bid for or purchase, for any
account in which it or any of its affiliated purchasers has a beneficial
interest, any Units, or attempt to induce any person to purchase any Units; and
not to, and to cause its affiliated purchasers not to, make bids or purchase for
the purpose of creating actual, or apparent, active trading in or of raising the
price of the Units;
(q) to apply the net proceeds from the sale of the Units as set forth in the
Registration Statement, the Disclosure Package and the Prospectus under the
heading “Use of Proceeds”;
(r) to use commercially reasonable efforts to list the Shares and the Warrant
Shares on NASDAQ;
(s) to use commercially reasonable efforts to assist the Placement Agent and its
counsel with any filings with FINRA and obtaining clearance from FINRA as to the
amount of compensation allowable or payable to the Placement Agent;

 

23



--------------------------------------------------------------------------------



 



(t) unless this Agreement is terminated in accordance with its terms, to use
commercially reasonable efforts to do and perform all things required to be done
or performed under this Agreement by the Company prior to the time of purchase
and to satisfy all conditions precedent to the delivery of the Units;
(u) to maintain a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Common Stock; and
(v) if, at the time this Agreement is executed and delivered, it is necessary
for a post-effective amendment to the Registration Statement to be declared
effective before the Offering may commence, the Company will endeavor to cause
such post-effective amendment to become effective as soon as possible and will
advise the Placement Agent promptly and, if requested by the Placement Agent,
will confirm such advice in writing, when such post-effective amendment has
become effective.
6. Reimbursement of Placement Agent’s Expenses. Notwithstanding anything to the
contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 8, (b) the Company shall fail to tender the Units for
delivery to the Investors for any reason not permitted under this Agreement,
(c) the Investors shall decline to purchase the Units for any reason permitted
under this Agreement or (d) the sale of the Units is not consummated because any
condition to the obligations of the Investors or the Placement Agent set forth
herein is not satisfied or because of the refusal, inability or failure on the
part of the Company to perform any agreement herein or to satisfy any condition
or to comply with the provisions hereof, then in addition to the payment of
amounts in accordance with Section 5(j), the Company shall reimburse the
Placement Agent for all of its actual out-of-pocket expenses incurred in
connection with the transactions contemplated by this Agreement, including the
reasonable fees and disbursements of its counsel, and upon demand the Company
shall pay the full amount thereof to the Placement Agent.
7. Conditions of Placement Agent’s and Investors’ Obligations. The obligations
of the Placement Agent and the Investors hereunder and the Investors under the
Subscription Agreements are subject to the accuracy of the representations and
warranties on the part of the Company on the date hereof and at the time of
purchase, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder and to the following additional conditions
precedent:
(a) The Company shall furnish to the Placement Agent at the time of purchase an
opinion of Pepper Hamilton LLP, counsel for the Company, addressed to the
Placement Agent and dated the time of purchase, in form and substance reasonably
satisfactory to Dechert LLP, counsel for the Placement Agent, in the form set
forth in Exhibit D;
(b) The Placement Agent shall have received at the time of purchase an opinion
of Baker Botts LLP, intellectual property counsel for the Company, and an
opinion of Hoffman & Baron, LLP, intellectual property counsel for the Company,
in each case addressed to the Placement Agent and dated the time of purchase, in
form and substance reasonably satisfactory to Dechert LLP, counsel for the
Placement Agent, in the forms set forth in Exhibit E-1 and Exhibit E-2,
respectively;

 

24



--------------------------------------------------------------------------------



 



(c) The Placement Agent shall have received from Ernst & Young LLP a letter
dated the date of this Agreement, the time of purchase and on the effective date
of any post-effective amendment to any Registration Statement, addressed to the
Placement Agent in the forms heretofore approved by the Placement Agent
(i) confirming that they are an independent registered accounting firm with
respect to the Company within the meaning of the Securities Act and PCAOB and
(ii) stating the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Registration Statement, the Disclosure Package and the
Prospectus;
(d) On or prior to the date hereof, the Company shall have furnished to the
Placement Agent an agreement in the form of Exhibit F hereto from each director
and executive officer and certain stockholders of the Company, and such
agreement shall be in full force and effect at the time of purchase;
(e) The Placement Agent shall have received at the time of purchase an opinion
of Dechert LLP, counsel for the Placement Agent, dated the time of purchase, in
form and substance reasonably acceptable to the Placement Agent;
(f) Prior to the time of purchase, no prospectus or amendment or supplement to
the Registration Statement or the Prospectus, including documents to be
incorporated by reference therein, shall have been filed to which the Placement
Agent reasonably objects in writing;
(g) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the Securities Act on or before 8:30 A.M. New York City
time on the first business day following execution of this Agreement (or such
other time as the parties may agree);
(h) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Basic Prospectus, the
Prospectus or any Permitted Free Writing Prospectus or any part thereof shall
have been issued and no proceedings for that purpose or pursuant to Section 8A
under the Securities Act shall have been initiated or threatened by the
Commission, and all requests for additional information on the part of the
Commission (to be included or incorporated by reference in the Registration
Statement or the Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Placement Agent; each Issuer Free Writing
Prospectus, if any, and the Prospectus shall have been filed with the Commission
within the applicable time period prescribed for such filing by, and in
compliance with, the Securities Act and Section 5(a); and FINRA shall have
raised no objection to the fairness and reasonableness of the terms of this
Agreement or the transactions contemplated hereby;

 

25



--------------------------------------------------------------------------------



 



(i) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the time of purchase that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading;
(j) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Escrow Agreement, the Units, the Registration Statement, the
Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters;
(k) The Company shall have furnished to the Placement Agent a certificate, dated
the time of purchase, of its President or a Vice President and its chief
financial officer stating (i) that such officers have carefully examined the
Registration Statement, the Disclosure Package, any Permitted Free Writing
Prospectus and the Prospectus and, in their opinion, the Registration Statement
and each amendment thereto, at the date of this Agreement and as of the time of
purchase did not include any untrue statement of a material fact and did not
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Disclosure Package, as of the
date hereof and as of the time or purchase, any Permitted Free Writing
Prospectus as of its date and as of the time of purchase, the Prospectus and
each amendment or supplement thereto, as of the respective date thereof and as
of the time of purchase, did not include any untrue statement of a material fact
and did not omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances in which they were made,
not misleading, (ii) that since the date of the Prospectus Supplement, no event
has occurred which should have been set forth in a supplement or amendment to
the Registration Statement, the Disclosure Package or the Prospectus, (iii) that
to their knowledge as of the time of purchase, the representations and
warranties of the Company in this Agreement are true and correct in all material
respects, except that any such representation or warranty shall be true and
correct in all respects where such representation or warranty is qualified with
respect to materiality, and the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the time of purchase, (iv) that there has not been, subsequent to
the date of the most recent unaudited financial statements included or
incorporated by reference in the Disclosure Package, any Material Adverse
Effect, except as set forth in the Prospectus, and (v) the amount of the
Company’s cash and cash equivalents as of January 31, 2010;

 

26



--------------------------------------------------------------------------------



 



(l) Since the date of the latest unaudited financial statements included in the
Disclosure Package or incorporated by reference in the Disclosure Package as of
the date hereof, (i) the Company shall not have sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the
Disclosure Package, and (ii) there shall not have been any change in the capital
stock or long-term debt of the Company, or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company, otherwise than as set forth in the Disclosure Package, the effect
of which, in any such case described in clause (i) or (ii) of this paragraph
(l), is, in the judgment of the Placement Agent, so material and adverse as to
make it impracticable or inadvisable to proceed with the sale or delivery of the
Units on the terms and in the manner contemplated in the Disclosure Package;
(m) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Units or materially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Units or materially and adversely affect the business or
operations of the Company.
(n) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, NASDAQ or the NYSE Amex Equities or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) trading of any securities
issued or guaranteed by the Company shall have been suspended on any exchange or
in any over-the-counter market; (iii) a banking moratorium shall have been
declared by Federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States, or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the Placement
Agent, is material and adverse and makes it impracticable or inadvisable to
proceed with the offering, sale or delivery of the Units on the terms and in the
manner contemplated by this Agreement, the Disclosure Package and the
Prospectus;
(o) The Company shall have filed a Notification: Listing of Additional Shares
with NASDAQ and shall have received no objection thereto from the NASDAQ;
(p) The Company shall have entered into Subscription Agreements with each of the
Investors and such agreements shall be in full force and effect;

 

27



--------------------------------------------------------------------------------



 



(q) The Company shall have entered into the Escrow Agreement and such agreement
shall be in full force and effect;
(r) The Placement Agent shall have received clearance from FINRA as to the
amount of compensation allowable or payable to the Placement Agent as described
in the Prospectus;
(s) The Company shall have furnished to the Placement Agent such other documents
and certificates as the Placement Agent may reasonably request.
8. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.
The obligations of the Placement Agent hereunder and under the Subscription
Agreements may be terminated by the Placement Agent, in its absolute discretion
by notice given to the Company prior to delivery of and payment for the Units
if, prior to that time, any of the events described in Sections 7(l), 7(m) or
7(n) have occurred or if the Investors shall decline to purchase the Units for
any reason permitted under the Subscription Agreements;
If the Placement Agent elects to terminate this Agreement as provided in this
Section 8, the Company shall be notified promptly in writing.
If the sale of the Units, as contemplated by this Agreement, is not carried out
for any reason permitted under this Agreement or if such sale is not carried out
because the Company shall be unable to comply with any of the terms of this
Agreement, the Company shall not be under any obligation or liability under this
Agreement (except to the extent provided in Sections 6 and 9), and the Placement
Agent shall be under no obligation or liability to the Company under this
Agreement (except to the extent provided in Section 9).
9. Indemnification and Contribution.
(a) The Company agrees (i) to indemnify, defend and hold harmless the Placement
Agent, its affiliates, and each of its and their respective partners, directors,
officers, members, representatives, employees and agents, and each person, if
any, who controls any Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the successors and assigns
of all of the foregoing persons (collectively, the “Placement Agent Indemnified
Parties,” and each a “Placement Agent Indemnified Party”), from and against any
loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which the Placement Agent or any such person may incur under the
Securities Act, the Exchange Act, the common law or otherwise, insofar as such
loss, damage, expense, liability or claim (or actions in respect thereof as
contemplated below) arises out of or is based (A) in whole or in part upon any
inaccuracy in the representations and warranties of the Company contained
herein, (B) in whole or in part upon any failure of the Company to perform its
obligations hereunder or under law, (C) upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement
(taking into account the documents incorporated by reference therein), or any
amendment thereto, including any information deemed to be a part thereof
pursuant to Rule 430A, Rule 430B or

 

28



--------------------------------------------------------------------------------



 



Rule 430C under the Securities Act, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, (D) upon any untrue statement or alleged
untrue statement of a material fact contained in the Disclosure Package, any
Issuer Free Writing Prospectus, the Prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (E) in whole or in
part upon any act or failure to act or alleged act or failure to act by the
Placement Agent in reliance upon clause (A), (B), (C) or (D) above, and in
connection with or relating in any manner to the Units or the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (A), (B), (C) or (D) above; provided that the Company shall
not be liable under this clause (E) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted from any such acts or failures to act
undertaken or omitted to be taken by the Placement Agent through its bad faith
or willful misconduct; and (ii) to reimburse any Placement Agent Indemnified
Party for any and all expenses (including the fees and disbursements of counsel
chosen by the Placement Agent) as such expenses are reasonably incurred by such
Placement Agent Indemnified Party in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by the
Placement Agent expressly for use in the Registration Statement, any Issuer Free
Writing Prospectus, or the Prospectus (or any amendment or supplement thereto)
which information the parties agree is limited solely to the Placement Agent’s
Information as set forth in Section 18. The indemnity agreement set forth in
this Section 9(a) shall be in addition to any liabilities that the Company may
otherwise have.
(b) The Placement Agent agrees to indemnify and hold harmless the Company, each
of its directors, each of its officers who signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, or any such director, officer or
controlling person may become subject, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, the Disclosure Package,
any Issuer Free Writing Prospectus or the Prospectus (or any amendment or
supplement thereto) (taking into account the documents incorporated by reference
therein), or arises out of or is based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, and only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration

 

29



--------------------------------------------------------------------------------



 



Statement, the Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent expressly for use therein; and to reimburse the Company, or any such
director, officer or controlling person for any legal and other expense
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The Company
hereby acknowledges that the only information that the Placement Agent has
furnished to the Company expressly for use in the Registration Statement, the
Disclosure Package, any Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto) is the Placement Agent’s Information as set
forth in Section 18. Notwithstanding the provisions of this Section 9(b), in no
event shall any indemnity by the Placement Agent under this Section 9(b) exceed
the total compensation received by the Placement Agent in accordance with
Section 1.
(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof;
but the failure to so notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any liability other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (x) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (other than local counsel), reasonably approved
by the indemnifying party, representing the indemnified parties who are parties
to such action) or (y) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

 

30



--------------------------------------------------------------------------------



 



(d) The indemnifying party under this Section 9 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by Section 9(c), the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (x) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party.
(e) If the indemnification provided for in this Section 9 is unavailable or
insufficient to hold harmless an indemnified party under Section 9(a) or 9(b),
then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability, or action in respect thereof,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agent on the other
from the offering of the Units or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Placement Agent on the other with respect to the statements or omissions which
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
with respect to such offering shall be deemed to be in the same proportion as
the total net proceeds from the offering of the Units purchased under this
Agreement (before deducting expenses) and the Subscription Agreement received by
the Company bears to the total compensation received by the Placement Agent with
respect to the Units purchased under this Agreement and the Subscription
Agreements. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one

 

31



--------------------------------------------------------------------------------



 



hand or the Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission, provided that the parties agree that the only
information supplied by the Placement Agent is the Placement Agent’s Information
as set forth in Section 18. The Company and the Placement Agent agree that it
would not be just and equitable if contributions pursuant to this Section 9(e)
were to be determined by pro rata allocation or by any other method of
allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 9(e) shall be deemed to include, for purposes
of this Section 9(e), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 9(e), the Placement
Agent shall not be required to contribute any amount in excess of the total
compensation received by the Placement Agent in accordance with Section 1 less
the amount of any damages which the Placement Agent has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
10. Relationship of Parties. The Company acknowledges and agrees that: (i) the
placement of the Units pursuant to this Agreement, including the determination
of commissions, is an arms-length commercial transaction between the Company, on
the one hand, and the Placement Agent, on the other hand, and the Company is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by the Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction the Placement Agent is and has been acting solely as a
principal and is not the financial advisor or fiduciary of the Company, or its
affiliates, stockholders, creditors or employees or any other party; (iii) the
Placement Agent has not assumed nor will it assume an advisory or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Placement Agent or its affiliates have advised or are currently advising the
Company on other matters) and the Placement Agent has no obligation to the
Company with respect to the offering contemplated hereby except the obligations
expressly set forth in this Agreement; (iv) the Placement Agent and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and that the Placement Agent has
no obligation to disclose any such interests by virtue of any advisory or
fiduciary relationship; and (v) the Placement Agent has not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, on the one hand, and the Placement Agent,
on the other, with respect to the subject matter hereof. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any breach or
alleged breach of fiduciary duty.

 

32



--------------------------------------------------------------------------------



 



11. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram and, if to the
Placement Agent, shall be sufficient in all respects if delivered or sent to
Leerink Swann LLC, One Federal Street, 37th Floor Boston, Massachusetts 02110,
Attention: Tim Gerhold with copies to Dechert LLP, 2929 Arch Street,
Philadelphia, Pennsylvania 19104, Attention: James A. Lebovitz; if to the
Company, shall be sufficient in all respects if delivered or sent to the Company
at the offices of the Company at 6 Cedar Brook Drive, Cranbury, New Jersey
08512, Attention: Chief Executive Officer, with copies to Pepper Hamilton LLP,
3000 Two Logan Square, Eighteenth and Arch Streets, Philadelphia, Pennsylvania
19103-2799, Attention: Barry M. Abelson.
12. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.
13. Submission to Jurisdiction. No Claim may be commenced, prosecuted or
continued in any court other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Company and the Placement Agent consent to
the jurisdiction of such courts and personal service with respect thereto. Each
of the Placement Agent and the Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates)
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Company and the Placement Agent agree that a
final judgment in any such action, proceeding or counterclaim brought in any
such court shall be conclusive and binding upon the Company and the Placement
Agent and may be enforced in any other courts to the jurisdiction of which the
Company or the Placement Agent is or may be subject, by suit upon such judgment.
14. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the Placement Agent and the Company and to the extent
provided in Section 9 any person or entity entitled to indemnification
thereunder, and their respective successors, assigns, heirs, personal
representatives and executors and administrators. This Agreement shall also
inure to the benefit of the Investors and each of their successors and assigns,
which shall be third party beneficiaries hereof. No other person, partnership,
association or corporation (including a purchaser, as such purchaser, from the
Placement Agent) shall acquire or have any right under or by virtue of this
Agreement.
15. Counterparts. This Agreement may be signed by the parties in one or more
counterparts, which together shall constitute one and the same agreement among
the parties. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature were the original thereof.

 

33



--------------------------------------------------------------------------------



 



16. Successors and Assigns. This Agreement shall be binding upon the Placement
Agent and the Company and their respective successors and assigns and any
successor or assign of the Company’s and the Placement Agent’s respective
businesses and/or assets.
17. Survival of Indemnities, Representations, Warranties, etc. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Investors or any person controlling any
of them and shall survive delivery of and payment for the Units. Notwithstanding
any termination of this Agreement, the indemnity and contribution agreements
contained in Section 9 and the covenants, representations, warranties set forth
in this Agreement shall not terminate and shall remain in full force and effect
at all times.
18. Placement Agent’s Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the information that the Placement
Agent has furnished to the Company expressly for use in the Registration
Statement, the Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto) consist solely of the
statements concerning the Placement Agent contained in the first paragraph and
the statements regarding stabilization in the tenth paragraph under the heading
“Plan of Distribution” in the Prospectus Supplement (collectively, the
“Placement Agent’s Information”).
19. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.
20. General. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agent. Unless
otherwise modified, references to “Articles,” “Exhibits” or “Sections” shall be
to Articles, Exhibits or Sections of or to this Agreement.

 

34



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth the understanding between the Company and
the Placement Agent, please so indicate in the space provided below for that
purpose, whereupon this agreement and your acceptance shall constitute a binding
agreement between the Company and the Placement Agent.

          Very truly yours,    
 
        AMICUS THERAPEUTICS, INC.    
 
       
By:
  /s/ Matthew R. Patterson
 
Name: Matthew R. Patterson    
 
  Title: COO    
 
        Accepted and agreed to as of the date first above written,    
 
        LEERINK SWANN LLC    
 
       
By:
  /s/ Tony Gibney
 
Name: Tony Gibney    
 
  Title: Managing Director    

 

1



--------------------------------------------------------------------------------



 



Exhibit A
Form of
Subscription Agreement
February 25, 2010
Amicus Therapeutics, Inc.
6 Cedar Brook Drive
Cranbury, NJ 08512
Ladies and Gentlemen:
The undersigned (the “Investor”), hereby confirms and agrees with you as
follows:
1. This Subscription Agreement (the “Agreement”) is made as of the date hereof
between Amicus Therapeutics, Inc., a Delaware corporation (the “Company”), and
the Investor.
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 4,946,524 units (the “Units”), with each Unit consisting of
(i) one share (each, a “Share” and collectively, the “Shares”) of its common
stock, par value $0.01 per share (the “Common Stock”), and (ii) one warrant
(each, a “Warrant” and collectively, the “Warrants”) to purchase 0.375 of a
share of Common Stock (and the fractional amount being the “Warrant Ratio”), in
the form attached hereto as Exhibit A, for a purchase price of $3.74 per Unit
(the “Purchase Price”). Units will not be issued or certificated. The Shares and
Warrants are immediately separable and will be issued separately. The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Securities.” All capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Placement Agency Agreement dated as of the date hereof by and between Leerink
Swann LLC (the “Placement Agent”) and the Company (the “Placement Agency
Agreement”).
3. The offering and sale of the Units and the Warrant Shares (the “Offering”)
are being made pursuant to (i) an effective Registration Statement on Form S-3
(Registration No. 333-158405) (the “Registration Statement”) filed by the
Company with the Securities and Exchange Commission (the “SEC”) and declared
effective on May 27, 2009, which includes the base prospectus (the “Base
Prospectus”), (ii) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act of 1933, as amended), that
have been or will be provided to the Investor on or prior to the date hereof
(each, a “Delivered Free Writing Prospectus”) and (iii) a final prospectus
supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Units and terms of the Offering that will be filed with the SEC and provided to
the Investor along with the Company’s counterpart to this Agreement or made
available to the Investor by the filing by the Company of an electronic version
thereof with the SEC. The Registration Statement, the documents incorporated by
reference therein and all Delivered Free Writing Prospectuses are referred to
herein collectively as the “Disclosure Package.”

 

A-1



--------------------------------------------------------------------------------



 



4. The Company and the Investor agree that the Investor will purchase from the
Company, and the Company will issue and sell to the Investor, the number of
Units set forth below for the aggregate purchase price set forth below, pursuant
to and subject to the Terms and Conditions for Purchase of Units attached hereto
as Annex I, which are incorporated herein by reference as if fully set forth
herein. Unless otherwise requested by the Investor no later than one (1)
business day after the execution of this Agreement by the Investor and agreed to
by the Company, the Shares included in the Units purchased by the Investor will
be delivered by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below and will be
released by American Stock Transfer and Trust Company, the Company’s transfer
agent (the “Transfer Agent”), to the Investor at the Closing (as defined in the
Terms and Conditions for Purchase of Units). The executed Warrant included in
the Units purchased by the Investor shall be delivered in accordance with the
terms thereof. The Investor acknowledges that the Offering is not being
underwritten by the Placement Agent and that there is no minimum offering
amount. The Investor understands and agrees that the Company, in its sole
discretion, reserves the right to accept or reject this subscription for Units,
in whole or in part.
5. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three (3) years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not, and as of the Closing will not be, a member of the Financial Industry
Regulatory Authority or an Associated Person (as such term is defined under the
National Association of Securities Dealers Membership and Registration
Rules Section 1011), and (c) neither the Investor nor any group of Investors (as
identified in a public filing made with the SEC) of which the Investor is a part
in connection with the Offering of the Units, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.
Exceptions:
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
6. The Investor confirms that it has had full access to all filings made by the
Company with the SEC, including those portions of the Disclosure Package filed
with the SEC, and that it was able to read, review, download and print each such
filing prior to or in connection with the receipt of this Agreement along with
the Delivered Free Writing Prospectus(es) and the Company’s counterpart to this
Agreement. On or promptly following the date hereof, the Company will file the
Prospectus Supplement with the SEC containing certain supplemental information
regarding the Company and the Offering.
[Remainder of page intentionally left blank. Signature pages follow.]

 

A-2



--------------------------------------------------------------------------------



 



         
Number of Units:
                          
 
       
Purchase Price Per Unit:
  $                       
 
       
Aggregate Purchase Price:
  $                       

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of February 25, 2010

          Investor    
 
             
 
        Name of Investor    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

A-3



--------------------------------------------------------------------------------



 



          Agreed to and accepted as of February 25, 2010:    
 
        Amicus Therapeutics, Inc.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

A-4



--------------------------------------------------------------------------------



 



Annex I
Terms and Conditions for Purchase of Units
A. Closings and Delivery of the Units and Funds.
1. Closing. The completion of the purchase and sale of the Units (the “Closing”)
will occur at a place and time (the “Closing Date”) to be specified by the
Company and the Placement Agent, and of which the Investor will be notified in
advance by the Placement Agent. At the Closing, (a) the Company will cause the
Transfer Agent to deliver to the Investor the number of Shares set forth on the
signature page hereto registered in the name of the Investor or, if so indicated
on the Investor Questionnaire attached hereto as Exhibit B, in the name of a
nominee designated by the Investor, (b) the Company shall cause to be delivered
to the Investor a Warrant to purchase a number of whole Warrant Shares
determined by multiplying the number of Shares set forth on the signature page
by the Warrant Ratio and rounding down to the nearest whole number and (c) the
aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.
2. Other Investors. The Company proposes to enter into substantially this same
form of Subscription Agreement with certain other investors (the “Other
Investors”) and expects to complete sales of Units to them.
3. Placement Agent Fee. The Investor acknowledges that the Company intends to
pay the Placement Agent a fee in respect of the sale of Units to the Investor.
4. Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agency Agreement, and the condition that the
Placement Agent shall not have: (a) terminated the Placement Agency Agreement
pursuant to the terms thereof or (b) determined that the conditions to the
closing in the Placement Agency Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Units that they have agreed to purchase from
the Company. The Investor understands and agrees that, in the event the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agency Agreement have not been satisfied or if the Placement
Agency Agreement may be terminated for any other reason permitted by the
Placement Agency Agreement, then the Placement Agent may, but shall not be
obligated to, terminate the Placement Agency Agreement, which shall have the
effect of terminating this Agreement pursuant to Section I below.
5. Delivery of Funds. No later than one (1) business day after the execution of
this Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the Units
being purchased by the Investor to the following account designated by the
Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”) dated as of February 25, 2010, by and among
the Company, the Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow
Agent”), unless the Company and the Investor agree to an alternative arrangement
for such payment:

             
 
  JPMorgan Chase Bank, N.A.        
 
  ABA Routing Number:     021 000 021  
 
  Account Number:     865364558  
 
  Account Name:     JPM as EA for Amicus/Leerink

 

A-5



--------------------------------------------------------------------------------



 



The Company agrees to indemnify and hold the Escrow Agent and the Placement
Agent harmless from and against any and all liabilities, obligations, damages,
losses, encumbrances, costs, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section A(5) or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent or the Placement Agent, respectively. Anything in
this Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent or the Placement Agent be liable for any special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent or the Placement Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action. Each of the Escrow Agent and the Placement Agent shall be a third party
beneficiary with respect to the covenants and agreements of the Investor
contained in this Section A(5).
6. Delivery of Shares. No later than one (1) business day after the execution of
this Agreement by the Investor and the Company, the Investor shall direct its
prime broker at which the account or accounts to be credited with the Shares
being purchased by the Investor are maintained, which prime broker shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing the Transfer Agent to credit such account or accounts with the
Shares by means of an electronic book-entry delivery. Such DWAC shall indicate
the settlement date for the deposit of the Shares, which date shall be provided
to the Investor by the Placement Agent. Unless the Company and the Investor
agree to an alternative arrangement for payment of the Purchase Price for the
Shares, upon receipt by the Company of the funds held in escrow pursuant to
Section A(5) above, the Company shall direct the Transfer Agent to credit the
Investor’s account or accounts with the Shares at the Closing pursuant to the
information contained in such DWAC.
7. Notice to Investors. IT IS THE INVESTOR’S RESPONSIBILITY TO (a) MAKE THE
NECESSARY WIRE TRANSFER OR CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER
AND (b) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE
INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT
MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.
B. Representations, Warranties and Covenants of the Company.
1. The Company represents and warrants to the Investor that: (a) the Company has
the full right, power and authority to enter into this Agreement and the
Warrants and to perform and to discharge its obligations hereunder and
thereunder; (b) this Agreement has been duly authorized, executed and delivered
by the Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms; and (c) the Warrants have been duly
authorized and, when executed and delivered by the Company, will constitute a
valid and binding obligation of the Company enforceable in accordance with its
terms, except, in the case of each of clauses (b) and (c), (x) as limited by
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; (y) as limited by rules of law governing specific performance,
injunctive relief or other equitable remedies and by general principles of
equity; and (z) to the extent any indemnification provisions contained therein
may further be limited by applicable laws and principles of public policy.

 

A-6



--------------------------------------------------------------------------------



 



2. The Company represents and warrants to, and covenants with, the Investor that
the shares of Common Stock and the Warrants to be issued and sold by the Company
to the Investor under this Agreement and the Warrant Shares have been duly
authorized and, when issued and paid for in accordance with the terms of this
Agreement and the applicable Warrants, such shares of Common Stock and the
Warrants will be validly issued, fully paid and non-assessable and free of any
violation of statutory or contractual preemptive rights, resale rights, rights
of first refusal or similar rights.
3. The Company represents and warrants to the Investor that no approval,
authorization, consent or order of the stockholders of the Company is required
under the applicable rules of NASDAQ or otherwise in connection with the sale by
the Company of the Units, the Warrant Shares or the consummation by the Company
of the transactions contemplated hereby.
4. The Placement Agency Agreement contains certain representations, warranties,
covenants and agreements of the Company that may be relied upon by the Investor,
which shall be a third party beneficiary thereof.
C. Representations, Warranties and Covenants of the Investor.
1. The Investor represents and warrants to, and covenants with, the Company
that: (a) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Units, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Units, (b) the Investor has answered all questions on the Signature
Page and the Investor Questionnaire for use in preparation of the Prospectus
Supplement and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date and (c) the Investor, in
connection with its decision to purchase the number of Units set forth on the
Signature Page, has reviewed the Disclosure Package and is relying only upon the
Disclosure Package and the representations and warranties of the Company
contained herein.
2. The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issue of the
Securities in any jurisdiction outside the United States where action for that
purpose is required. Each Investor outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make and has not made any representation or
use of any information in connection with the issue, placement, purchase and
sale of the Units, except as set forth or incorporated by reference in the
Disclosure Package.
3. The Investor further represents and warrants to, and covenants with, the
Company that: (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

A-7



--------------------------------------------------------------------------------



 



4. The Investor understands that nothing in this Agreement, the Prospectus or
any other materials in the Disclosure Package or otherwise presented to the
Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Units.
5. The Investor represents, warrants and agrees that, since the earlier to occur
of (a) the date on which the Placement Agent first contacted the Investor about
the Offering and (b) the date of this Agreement, it has not engaged in any
transactions in the securities of the Company in violation of securities laws
(including, without limitation, any short sales involving the Company’s
securities). The Investor covenants that it will not engage in any transactions
in the securities of the Company (including short sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. The
Investor agrees that it will not use any of the Securities acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws. For purposes hereof, “short
sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934 (the
“Exchange Act”), whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
6. Notwithstanding any investigation made by any party to this Agreement or by
the Placement Agent, all covenants, agreements, representations and warranties
made by the Investor herein will survive the execution of this Agreement, the
delivery to the Investor of the Units being purchased and the payment therefor.
The Placement Agent shall be a third party beneficiary with respect to
covenants, agreements, representations and warranties of the Investor contained
in this Section C.
D. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
E. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
F. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
G. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
H. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered
(including by fax or electronically) to the other parties.
I. Termination. In the event that the Placement Agency Agreement is terminated
by the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 

A-8



--------------------------------------------------------------------------------



 



Exhibit A
Form of Warrant to Purchase Common Stock
[to be attached]

 

A-9



--------------------------------------------------------------------------------



 



Exhibit B
Amicus Therapeutics, Inc.
Investor Questionnaire
Pursuant to Section A(1) of Annex I to the Agreement, please provide us with the
following information:

1.   The exact name under which your Shares and Warrants are to be registered.
You may use a nominee if appropriate:   2.   The relationship between the
Investor and the registered holder listed in response to Question 1 above (if
not the same person):   3.   The mailing address of the registered holder listed
in response to Question 1 above:   4.   The Social Security Number or Tax
Identification Number of the registered holder listed in response to Question 1
above:   5.   Name of DTC Participant (your prime broker at which the account or
accounts to be credited with the Shares are maintained); please include the name
and telephone number of the contact person at your prime broker:

 

A-10



--------------------------------------------------------------------------------



 



6.   DTC Participant Number:   7.   Name of Account at DTC Participant being
credited with the Shares:   8.   Account Number at DTC Participant being
credited with the Shares:

 

A-11



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant to Purchase Common Stock
AMICUS THERAPEUTICS, INC.
WARRANT TO PURCHASE COMMON STOCK
To Purchase                                          Shares of Common Stock
Warrant No.:                     
Date of Issuance: March __, 2010
VOID AFTER March __, 2014
THIS CERTIFIES THAT, for value received,                     , or permitted
registered assigns (the “Holder”), is entitled, subject to the terms set forth
below, to subscribe for and purchase at the Exercise Price (defined below) from
Amicus Therapeutics, Inc., a Delaware corporation (the “Company”), up to
                     shares of Common Stock, par value $.01 per share (the
“Common Stock”), of the Company. This warrant is one of a series of warrants
issued by the Company as of the date hereof (individually a “Warrant”;
collectively, “Company Warrants”) pursuant to those certain subscription
agreements between the Company and each of the investors, each dated as of
February 25, 2010 (each, a “Subscription Agreement”) and pursuant to a
registration statement under the Securities Act on Form S-3 (File
No. 333-158405) (the “registration statement”), filed with the United States
Securities and Exchange Commission (the “Commission”) and declared effective on
May 27, 2009.
1. DEFINITIONS. Capitalized terms used herein but not otherwise defined herein
shall have their respective meanings as set forth in the Subscription Agreement.
As used herein, the following terms shall have the following respective
meanings:
(A) “Eligible Market” means any of the New York Stock Exchange, the American
Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market or The
NASDAQ Capital Market.
(B) “Exercise Period” shall mean the period commencing six (6) months after the
date hereof and ending four (4) years from the date hereof, unless sooner
terminated as provided below.
(C) “Exercise Price” shall mean $4.43 per share, subject to adjustment pursuant
to Section 4 below.
(D) “Trading Day” shall mean (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on the OTC Bulletin Board (or any successor thereto), or (c) if
trading does not occur on the OTC Bulletin Board (or any successor thereto), any
business day.

 

B-1



--------------------------------------------------------------------------------



 



(E) “Trading Market” shall mean the OTC Bulletin Board or any other Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
(F) “Warrant Shares” shall mean the shares of the Common Stock issuable upon
exercise of this Warrant.
2. EXERCISE OF WARRANT. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth on the signature page hereto
(or at such other address as it may designate by notice in writing to the
Holder):
(A) an executed written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”); and
(B) payment of the Exercise Price either (i) in cash or by check or
(ii) provided that the conditions set forth in Section 2.1 are satisfied,
pursuant to Section 2.1 below.
The Holder shall not be required to deliver the original Warrant in order to
effect an exercise hereunder. Execution and delivery of the Notice of Exercise
shall have the same effect as cancellation of the original Warrant and issuance
of a new Warrant evidencing the right to purchase the remaining number of
Warrant Shares, if any.
Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system if the Company’s transfer agent is a
participant in such system, and otherwise by physical delivery to the address
specified by the Holder in the Exercise Notice, in each case within three
(3) business days from the delivery to the Company of the Exercise Notice and
payment of the aggregate Exercise Price as set forth above. This Warrant shall
be deemed to have been exercised on the date the Exercise Price is received by
the Company.
The person in whose name any certificate or certificates for Warrant Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which payment of the Exercise
Price was made, irrespective of the date such Warrant Shares are credited to the
DTC account of the Holder’s prime broker or the date of delivery of the
certificate or certificates evidencing such Warrant Shares, as the case may be,
except that, if the date of such payment is a date when the stock transfer books
of the Company are closed, such person shall be deemed to have become the holder
of such shares at the opening of business on the next succeeding date on which
the stock transfer books are open.

 

B-2



--------------------------------------------------------------------------------



 



Subject to Section 2.6 and the final sentence of this paragraph and to the
extent permitted by law, the Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other person or entity of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Holder in connection with
the issuance of Warrant Shares. The Holder shall have the right to pursue any
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver Warrant Shares upon exercise
of this Warrant as required pursuant to the terms hereof.
2.1. NET EXERCISE. If during the Exercise Period (a) a registration statement
covering the Warrant Shares that are the subject of the Exercise Notice (the
“Unavailable Warrant Shares”), or an exemption from registration, is not
available for the issuance and resale of such Unavailable Warrant Shares, the
Holder may, in its sole discretion or (b) the Fair Market Value (as defined
below) of one share of the Common Stock is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
by payment of cash or by check, the Holder may effect a “net exercise” of this
Warrant in lieu of making the cash payment otherwise contemplated to be made to
the Company upon such exercise in payment of the Exercise Price, in which event,
if so effected, the Holder shall receive Warrant Shares equal to the value (as
determined below) of this Warrant (or the portion thereof being canceled) by
delivery of the properly endorsed Notice of Exercise at the principal office of
the Company, in which event the Company shall issue to the Holder a number of
shares of the Common Stock computed using the following formula (a “Net
Exercise”):

                 
 
  X   =   Y(A-B)    
 
          A    
 
               

         
Where X
  =   the number of Warrant Shares to be issued to the Holder.
 
       
Y
  =   the number of Warrant Shares with respect to which this Warrant is being
exercised (which shall include both the number of Warrant Shares issued to the
Holder and the number of Warrant Shares subject to the portion of the Warrant
being cancelled in payment of the Exercise Price).
 
       
A
  =   the Fair Market Value (as defined below) of one share of the Common Stock
(at the date of such calculation).
 
       
B
  =   Exercise Price (as adjusted to the date of such calculation).

 

B-3



--------------------------------------------------------------------------------



 



For purposes of this Warrant, the “Fair Market Value” of one share of the Common
Stock shall mean (i) the average of the closing sales prices for the shares of
the Common Stock on The NASDAQ Global Market or other Eligible Market where the
Common Stock is listed or traded as reported by Bloomberg Financial Markets (or
a comparable reporting service of national reputation selected by the Company
and reasonably acceptable to the Holder if Bloomberg Financial Markets is not
then reporting sales prices of such security) (collectively, “Bloomberg”) for
the ten (10) consecutive trading days immediately prior to the date of the
exercise of the Warrant, or (ii) if an Eligible Market is not the principal
Trading Market for the shares of the Common Stock, the average of the reported
sales prices reported by Bloomberg on the principal Trading Market for the
Common Stock during the same period, or, if there is no sales price for such
period, the last sales price reported by Bloomberg for such period, or (iii) if
neither of the foregoing applies, the last sales price of such security in the
over-the-counter market on the pink sheets for such security as reported by
Bloomberg, or if no sales price is so reported for such security, the last bid
price of such security as reported by Bloomberg, or (iv) if fair market value
cannot be calculated as of such date on any of the foregoing bases, the fair
market value shall be as determined by the Board of Directors of the Company in
the exercise of its good faith judgment.
2.2. ISSUANCE OF NEW WARRANTS. Upon any partial exercise of this Warrant, the
Company, at its expense, will forthwith and, in any event within five
(5) business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the number of shares of the Common Stock remaining available
for purchase under this Warrant.
2.3. PAYMENT OF TAXES AND EXPENSES. The Company shall pay any recording, filing,
stamp or similar tax which may be payable in respect of any transfer involved in
the issuance of, and the preparation and delivery of certificates (if
applicable) representing, (i) any Warrant Shares purchased upon exercise of this
Warrant and/or (ii) new or replacement warrants in the Holder’s name or the name
of any transferee of all or any portion of this Warrant; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance, delivery or registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
2.4. RULE 144. For purposes of Rule 144 promulgated under the Securities Act, as
in effect on the date hereof, it is intended that the Warrant Shares issued in a
Net Exercise shall be deemed to have been acquired by the Holder, and the
holding period for the Warrant Shares shall be deemed to have commenced, on the
date this Warrant was originally issued pursuant to the applicable Subscription
Agreement.
2.5. DISPUTES. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed.
2.6. EXERCISE LIMITATIONS; HOLDER’S RESTRICTIONS. A Holder, other than an
Excluded Holder, shall not have the right to exercise any portion of this
Warrant, pursuant to Section 2 or otherwise, to the extent that after giving
effect to such issuance after exercise, such Holder (together with such Holder’s
affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of 9.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance.

 

B-4



--------------------------------------------------------------------------------



 



For purposes of this Section 2.6, the number of shares of the Common Stock
beneficially owned by such Holder and its affiliates shall include the number of
shares of the Common Stock issuable upon exercise of this Warrant with respect
to which the determination of such sentence is being made, but shall exclude the
number of shares of the Common Stock which would be issuable upon (A) exercise
of the remaining, nonexercised portion of this Warrant beneficially owned by
such Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other shares of the Common Stock or
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by such Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2.6, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), it being acknowledged by a Holder that the Company is not representing to
such Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and such Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this Section 2.6 applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
a portion of this Warrant is exercisable shall be in the sole discretion of a
Holder, and the submission of a Notice of Exercise shall be deemed to be each
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 2.6, in determining the number of
outstanding shares of the Common Stock, a Holder may rely on the number of
outstanding shares of the Common Stock as reflected in (x) the Company’s most
recent Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of the Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of the Common Stock then outstanding. In any case, the number of
outstanding shares of the Common Stock shall be determined after giving effect
to the conversion or exercise of securities of the Company, including this
Warrant, by such Holder or its affiliates since the date as of which such number
of outstanding shares of the Common Stock was reported. The provisions of this
Section 2.6 may be waived by such Holder, at the election of such Holder, upon
not less than 61 days’ prior notice to the Company, and the provisions of this
Section 2.6 shall continue to apply until such 61st day (or such later date, as
determined by such Holder, as may be specified in such notice of waiver). For
purposes of this Section 2.6, an “Excluded Holder” shall mean a Holder (together
with such Holder’s affiliates) that beneficially owned in excess of 9.9% of the
number of shares of the Common Stock outstanding on the date this Warrant was
issued to such Holder; provided, however, that if thereafter such Holder
(together with such Holder’s affiliates) shall beneficially own 9.9% or a
percentage less than 9.9% of the number of shares of the Common Stock
outstanding, then such Holder shall cease to be an “Excluded Holder” hereunder.

 

B-5



--------------------------------------------------------------------------------



 



3. COVENANTS OF THE COMPANY.
3.1. COVENANTS AS TO WARRANT SHARES. The Company covenants and agrees that all
Warrant Shares that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be validly issued and outstanding, fully paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issuance thereof. The Company further covenants and agrees that the Company
will at all times during the Exercise Period have authorized and reserved, free
from preemptive rights, a sufficient number of shares of the Common Stock to
provide for the exercise of the rights represented by this Warrant. If at any
time during the Exercise Period the number of authorized but unissued shares of
the Common Stock shall not be sufficient to permit exercise of this Warrant, the
Company will use its commercially reasonable efforts to take such corporate
action in compliance with applicable law as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of the Common Stock
to such number of shares as shall be sufficient for such purposes. The Company
further covenants and agrees to use its commercially reasonable efforts to keep
the Warrant Shares authorized for listing on at least one Eligible Market and to
maintain an effective registration statement with the SEC with respect to the
offer or sale of the Warrant Shares.
3.2. NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS. In the event of any taking
by the Company of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, the Company shall mail to the Holder, at least
fifteen (15) days prior to the date on which any such record is to be taken for
the purpose of such dividend or distribution, a notice specifying such date. In
the event of any voluntary dissolution, liquidation or winding up of the
Company, the Company shall mail to the Holder, at least fifteen (15) days prior
to the date of the occurrence of any such event, a notice specifying such date.
In the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 6 herein, the Company shall mail to the Holder, at least
fifteen (15) days prior to the date of the occurrence of such event, a notice
specifying such date. Notwithstanding the foregoing, the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.
4. ADJUSTMENT OF EXERCISE PRICE AND SHARES. The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 4.
(A) If the Company, at any time while this Warrant is outstanding, (i) pays a
stock dividend on the Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of the Common Stock,
(ii) subdivides outstanding shares of the Common Stock into a larger number of
shares, or (iii) combines outstanding shares of the Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of the Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of the Common Stock outstanding immediately after
such event and the number of Warrant Shares issuable upon exercise of this
Warrant shall be proportionately adjusted. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

 

B-6



--------------------------------------------------------------------------------



 



(B) If the Company, at any time while this Warrant is outstanding, distributes
to holders of the Common Stock (i) evidences of its indebtedness, (ii) any
security (other than a distribution of the Common Stock covered by the preceding
paragraph), (iii) rights or warrants to subscribe for or purchase any security,
or (iv) any other asset (in each case, “Distributed Property”), then in each
such case the Holder shall be entitled upon exercise of this Warrant for the
purchase of any or all of the Warrant Shares, to receive the amount of
Distributed Property which would have been payable to the Holder had such Holder
been the holder of such Warrant Shares on the record date for the determination
of stockholders entitled to such Distributed Property. The Company will at all
times set aside in escrow and keep available for distribution to such holder
upon exercise of this Warrant a portion of the Distributed Property to satisfy
the distribution to which such Holder is entitled pursuant to the preceding
sentence.
(C) Upon the occurrence of each adjustment pursuant to this Section 4, the
Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Warrant Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.
(D) No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least $0.0001; provided, however,
that any adjustments which by reason of this Section 4(D) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment; provided, further, however, that adjustments shall be required and
made in accordance with the provisions of this Section 4 (other than this
Section 4(D)) not later than such time as may be required in order to preserve
the tax-free nature of a distribution, if any, to the Holder of this Warrant or
the Warrant Shares issuable upon the exercise hereof. All calculations under
this Section 4 shall be made to the $0.0001 or to the nearest 1/1000th of a
share, as the case may be. Anything in this Section 4 to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Exercise Price, in addition to those required by this Section 4, as it in its
discretion shall deem to be advisable in order that any stock dividend,
subdivision of shares or distribution of rights to purchase stock or securities
convertible or exchangeable for stock hereafter made by the Company to its
stockholders shall not be taxable.
5. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the number of Warrant Shares to be
issued will be rounded down to the nearest whole share.

 

B-7



--------------------------------------------------------------------------------



 



6. FUNDAMENTAL TRANSACTIONS. If any capital reorganization, reclassification of
the capital stock of the Company, consolidation or merger of the Company with
another entity in which the Company is not the surviving corporation, or sale,
transfer or other disposition of all or substantially all of the Company’s
assets to another entity shall be effected (any such transaction being
hereinafter referred to as a “Fundamental Transaction”), then the Holder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of this Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of this Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any share of stock, securities or assets
thereafter deliverable upon the exercise thereof. The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor entity (if
other than the Company) resulting from such consolidation or merger, or the
entity purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, and the other obligations
under this Warrant. Notice of any such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition and of said
provisions so proposed to be made, shall be mailed to the Holders of the
Warrants not less than twenty (20) days prior to such event. The provisions of
this Section 6 shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions, each of which transactions shall also constitute a Fundamental
Transaction.
7. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant. Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of any shares of the Common
Stock receivable upon the exercise of this Warrant above the Exercise Price then
in effect, (ii) shall take all such actions as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
nonassessable shares of the Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of the
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the Warrant Shares issuable upon exercise of this Warrant then
outstanding (without regard to any limitations on exercise).

 

B-8



--------------------------------------------------------------------------------



 



8. NO STOCKHOLDER RIGHTS. Other than as provided in Section 3.2 or otherwise
herein, this Warrant in and of itself shall not entitle the Holder to any voting
rights or other rights as a stockholder of the Company.
9. TRANSFER OF WARRANT. Subject to applicable laws, this Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto as Exhibit B to any transferee designated by Holder. The transferee shall
sign an investment letter in form and substance reasonably satisfactory to the
Company and its counsel. Any purported transfer of all or any portion of this
Warrant in violation of the provisions of this Warrant shall be null and void.
10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
11. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile to the facsimile
number specified in writing by the recipient if sent during normal business
hours of the recipient on a Trading Day, if not, then on the next Trading Day,
(c) the next Trading Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company at the address listed on the
signature page hereto and to Holder at the applicable address set forth on the
applicable signature page to the Subscription Agreement or at such other address
as the Company or Holder may designate by ten (10) days advance written notice
to the other parties hereto.
12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
13. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.

 

B-9



--------------------------------------------------------------------------------



 



14. AMENDMENT OR WAIVER. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least two-thirds of the number of shares of the
Common Stock then subject to outstanding Company Warrants. Notwithstanding the
foregoing, (a) this Warrant may be amended and the observance of any term
hereunder may be waived without the written consent of the Holder only in a
manner which applies to all Company Warrants in the same fashion and (b) the
number of Warrant Shares subject to this Warrant and the Exercise Price of this
Warrant may not be amended, and the right to exercise this Warrant may not be
waived, without the written consent of the Holder. The Company shall give prompt
written notice to the Holder of any amendment hereof or waiver hereunder that
was effected without the Holder’s written consent. No waivers of any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of February 25, 2010.

            AMICUS THERAPEUTICS, INC.
      By:           Name:           Title:           6 Cedar Brook Drive
Cranbury, NJ 08512
   

 

B-11



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF NOTICE OF EXERCISE

TO:   AMICUS THERAPEUTICS, INC.

Reference is made to that certain Warrant to Purchase Common Stock, dated March
[•], 2010, No.  _____  of a series of similar Warrants to Purchase Common Stock
(the “Warrant”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.
(1) [_] The undersigned hereby elects to purchase                      shares of
the common stock, par value $.01 (the “Common Stock”), of AMICUS THERAPEUTICS,
INC. (the “Company”) pursuant to the terms of the Warrant, and tenders herewith
payment of the Exercise Price in full, together with all applicable transfer
taxes, if any.
[_] The undersigned hereby elects to purchase                      shares of the
Common Stock pursuant to the terms of the net exercise provisions set forth in
Section 2.1 of the Warrant, and shall tender payment of all applicable transfer
taxes, if any.
(2) Please issue the certificate for shares of the Common Stock in the name of:
 
 
Print or type name
 
Social Security or other Identifying Number
 
Street Address
 
City State Zip Code
(3) If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:
Please insert social security or other identifying number:
                                        
 
(Please print name and address)
 

 

B-12



--------------------------------------------------------------------------------



 



         
Dated:
       
 
       
(Date)
       
 
 
 
(Signature)    
 
       
 
 
 
(Print name)    

 

B-13



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF ASSIGNMENT
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 

         
Name:
       
 
 
 
(Please Print)    
 
       
Address:
       
 
 
 
(Please Print)    

Dated:                     , 201[_]
Holder’s Signature:                                         
Holder’s Address:                                         
NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

B-14



--------------------------------------------------------------------------------



 



Exhibit C
ISSUER FREE WRITING PROSPECTUSES
The Company’s Indicative Terms, dated February 25, 2010
Form of Subscription Agreement
Form of Placement Agency Agreement
Form of Escrow Agreement

 

C-1



--------------------------------------------------------------------------------



 



Exhibit D
OPINION OF PEPPER HAMILTON LLP
1. The Company is a corporation validly existing and in good standing under the
law of the State of Delaware with the requisite corporate power and authority
necessary under such law to permit it to conduct its business as described in
the Prospectus.
2. The Company (a) has the requisite corporate power and authority to execute,
deliver and perform the Transaction Documents and (b) has taken all corporate
action necessary to authorize its execution, delivery and performance of the
Transaction Documents.
3. Each of the Transaction Documents has been duly executed and delivered by the
Company.
4. The Shares have been duly authorized by the Company and, when issued,
delivered and paid for as provided in the Placement Agency Agreement and the
Subscription Agreements, the Shares will be validly issued, fully paid and
nonassessable, and the issuance of such Shares will not have been issued in
violation of any (a) preemptive rights contained in the DGCL, the certificate of
incorporation or by-laws of the Company or (b) similar contractual rights
granted by the Company pursuant to any contract or agreement listed on
Schedule A to this letter.
5. The Warrants have been duly authorized by the Company and, when executed,
delivered and paid for as provided in the Placement Agency Agreement and the
Subscription Agreements, the Warrants will be validly issued and will be legal,
valid and binding obligations of the Company, and the issuance of such Warrants
will not have been issued in violation of any (a) preemptive rights contained in
the DGCL, the certificate of incorporation or by-laws of the Company or (b)
similar contractual rights granted by the Company pursuant to any contract or
agreement listed on Schedule A to this letter.
6. The Warrant Shares have been duly authorized by the Company and, when issued
and delivered by the Company upon exercise thereof in accordance with the terms
of the Warrants, the Warrant Shares will be validly issued, fully paid and
nonassessable, and the issuance of such Warrant Shares will not have been issued
in violation of any (a) preemptive rights contained in the DGCL, the certificate
of incorporation or by-laws of the Company or (b) similar contractual rights
granted by the Company pursuant to any contract or agreement listed on
Schedule A to this letter.
7. The statements in each of the Disclosure Package and the Prospectus under the
caption “Description of Our Common Stock,” insofar as such statements purport to
summarize certain provisions of the Common Stock or documents referred to
therein, constitute a fair and accurate summary of those provisions and fairly
summarize in all material respects the documents referred to therein.
8. No consent, authorization, approval or other action by, and no notice to or
filing with, any United States federal or New York governmental authority or
regulatory body, is required for the due execution, delivery or performance of
the Transaction Documents by the Company and the issuance by the Company of the
Shares and the Warrants, except as have been obtained or made and are in full
force and effect, or except as may be required under the state securities or
blue sky laws of any jurisdiction in the United States (as to which we express
no opinion) in connection with the sale of the Shares and the Warrants.

 

D-1



--------------------------------------------------------------------------------



 



9. The execution and delivery by the Company of the Transaction Documents do
not, and the performance by the Company of its obligations thereunder will not
(a) result in a violation of the Company’s certificate of incorporation or
by-laws, (b) result in a violation of Applicable Laws (other than performance by
the Company of its obligations under the Section 9 of the Placement Agency
Agreement, as to which no opinion is expressed herein), (c) to our knowledge,
based solely upon a docket search conducted in the Superior Court of Middlesex
County, New Jersey and the United States District Court for the District of New
Jersey as of January 25, 2010, result in a violation of any order, writ,
judgment, injunction, decree, determination or award, in each case entered by
either such court, and binding on the Company or its assets or (d) conflict with
or result in a breach of, a default under or the acceleration of (or entitle any
party to accelerate) the maturity of any obligation of the Company under, or
result in or require the creation of any lien upon or security interest in any
property of the Company pursuant to the terms of, any agreement or document
listed in Schedule A to this letter.
10. The Company is not and, upon the closing of the Transaction, will not be,
required to register as an investment company under the Investment Company Act
of 1940, as amended.
11. The statements referenced on Schedule B to this letter, insofar as such
statements constitute summaries of applicable provisions of the Federal Food,
Drug, and Cosmetic Act, as amended, and the regulations promulgated thereunder,
fairly summarize in all material respects the provisions purported to be
summarized under such captions in the Prospectus.
12. To our knowledge, based solely upon a docket search conducted in the
Superior Court of Middlesex County, New Jersey and the United States District
Court for the District of New Jersey as of January 25, 2010, there are no
actions, suits, investigations or proceedings pending to which the Company is a
party, before or by either such court which are required to be described in the
Registration Statement, the Disclosure Package or the Prospectus but are not so
described.
13. Except as otherwise described in the Disclosure Package, to our knowledge,
no person has the right to require the Company to register under the Securities
Act any shares of Common Stock or shares of any other capital stock or other
equity interest of the Company, or to include any such shares or interest in the
Registration Statement or the Transaction, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Shares in the
Transaction or otherwise, other than such rights that have been duly satisfied
or waived.
On [•], 2010, a member of the staff of the SEC orally informed us that no stop
order suspending the effectiveness of the Registration Statement has been issued
under the Securities Act. To our knowledge, no proceedings for that purpose have
been initiated or are pending or threatened by the Commission. The Prospectus
Supplement, the Term Sheet, the Form Agreement and any “free writing prospectus”
identified on Exhibit B to the Placement Agency Agreement that is required to be
filed under Rule 433 of the Securities Act have been duly filed with the SEC.

 

D-2



--------------------------------------------------------------------------------



 



We further advise you that (a) the purpose of our professional engagement was
not to establish or confirm factual matters or financial or accounting matters,
(b) except as expressly set forth herein, we are not passing upon and do not
assume any responsibility for the accuracy, completeness or fairness of the
statements contained in the Registration Statement, the Prospectus, the Term
Sheet or the Form Agreement or any amendment or supplement thereto, (c) we
assume no responsibility for and have not independently verified the accuracy,
completeness or fairness of the financial statements and related schedules and
other financial data derived therefrom included in the Registration Statement,
the Prospectus, the Term Sheet or the Form Agreement or any amendment or
supplement thereto, and have not examined the accounting or financial records
from which such financial statements, schedules (if any) and relevant data are
derived and (d) we have participated in conferences with officers and other
representatives of the Company, representatives of the registered public
accounting firm of the Company, representatives of the Placement Agent and the
Placement Agent’s counsel at which the contents of the Registration Statement,
the Prospectus, the Term Sheet and the Form Agreement and any amendments or
supplements thereto were discussed. Subject to the foregoing and based upon such
participation and discussions, the Registration Statement and the Prospectus
(other than the financial statements and other financial data derived therefrom
contained therein or omitted therefrom, as to which we assume no responsibility
as noted above) each comply in all material respects as to form with the
Securities Act and the rules and regulations promulgated thereunder, and no
facts have come to our attention that have caused us to believe that (i) the
Registration Statement (other than the financial statements and other financial
data derived therefrom contained therein or omitted therefrom, as to which we
assume no responsibility as noted above), at the time it became effective,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) the Disclosure Package (other than the financial statements and
other financial data contained or incorporated by reference therein or omitted
therefrom, as to which we assume no responsibility as stated above), at [•]
[A.M.][P.M.] on February [•], 2010 or on the date hereof, contained or contains
an untrue statement of a material fact or omitted or omits to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of circumstances under which they were made, not
misleading or (iii) the Prospectus (other than the financial statements and
other financial data contained or incorporated by reference therein or omitted
therefrom, as to which we assume no responsibility as stated above), as of
February [•], 2010 or the date hereof, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

D-3



--------------------------------------------------------------------------------



 



Exhibit E-1
OPINION OF BAKER BOTTS LLP
We have been retained by Amicus Therapeutics, Inc. (the “Company”) as special
intellectual property counsel to review the information relating to the
Company’s intellectual property contained solely in the below specified sections
of (a) the Company’s Annual Report for the year ended December 31, 2008 on Form
10-K (the “Annual Report”) and the Company’s Quarterly Report for the quarter
ended September 30, 2009 (the “Quarterly Report”) as incorporated by reference
into the Registration Statement and Prospectus (as defined in the Placement
Agency Agreement) under the captions “Risk Factors — Risks Related to
Intellectual Property,” and “Business — Intellectual Property” and (b) the
Registration Statement under the caption “Certain Relationships and Related
Party Transactions — Mt. Sinai School of Medicine License Agreement.” Baker
Botts L.L.P. (“the Firm”) has represented the Company since 2006, during which
time we have been engaged to prosecute certain U.S. patents and applications to
the extent summarized in Schedule A, attached hereto, before the United States
Patent and Trademark Office (the “USPTO”). We have never been engaged by the
Company with respect to any licensing, litigation or trade secret matters.
We have not been retained or engaged by the Company to address or otherwise pass
on any other information in the (A) registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), on Form S-3 (File
No. 333-158405) originally dated and filed with the Securities and Exchange
Commission (the “Commission”) on April 3, 2009, as amended (the “Registration
Statement”), including (i) all financial schedules and exhibits thereto and
(ii) all documents incorporated by reference or deemed to be incorporated by
reference therein, (B) the final prospectus supplement dated as of February [•],
2010 filed with the Commission pursuant to Rule 424(b) under the Securities Act
(the “Prospectus Supplement”), and (C) the issuer free writing prospectus dated
as of February [•], 2010 filed with the Commission pursuant to Rule 433 of the
Securities Act (the “Issuer Free Writing Prospectus” and, together with the
Registration Statement and the Prospectus Supplement, the “Disclosure Package”),
nor have we acted as counsel to the Company in any other capacity in connection
with the offer and sale of securities on the date hereof to the purchaser of
common stock listed on Exhibit 1 of the Placement Agency Agreement dated
February [•], 2009 (the “Placement Agreement,”) among the Company and the
Placement Agents set forth therein. This opinion is provided to you at the
request of the Company pursuant to Section 7(b) of the Placement Agreement.
In our capacity as special intellectual property counsel to the Company and in
the course of this representation, we have reviewed only the following sections
(the “Sections”) under the captions “RISK FACTORS — Risks Related to Our
Intellectual Property” and “BUSINESS — Intellectual Property” in the Annual
Report and the Quarterly Report:

 

E-1



--------------------------------------------------------------------------------



 



RISK FACTORS
Risks Related to Our Intellectual Property
If we are unable to obtain and maintain protection for the intellectual property
relating to our technology and products, the value of our technology and
products will be adversely affected.
If we fail to comply with our obligations in our intellectual property licenses
with third parties, we could lose license rights that are important to our
business.
If we are unable to protect the confidentiality of our proprietary information
and know-how, the value of our technology and products could be adversely
affected.
If we infringe or are alleged to infringe intellectual property rights of third
parties, it will adversely affect our business.
BUSINESS
Intellectual Property — Patents and Trade Secrets
Intellectual Property — License Agreements
and the section (also a “Section”) captioned “Certain Relationships and Related
Party Transactions — Mt. Sinai School of Medicine License Agreement” in the
Registration Statement.
Specifically, based on facts known to us at this time and without having made an
investigation, we are of the opinion as to the Company’s patents and patent
applications owned by or exclusively licensed to the Company that both (a) were
prosecuted by lawyers of the Firm while employed by the Firm or are being
prosecuted by lawyers currently of the Firm and (b) listed in the attached
Schedule A (the “Baker Botts-Prosecuted Patents”) and patents and patent
applications owned by the Mount Sinai School of Medicine that we have not
prosecuted and that have been licensed to the Company listed in the attached
Schedule A (collectively with the Baker Botts-Prosecuted Patents, the
“Patents”):

  (i)   Except as disclosed in the Disclosure Package, to our knowledge, no
person or entity has asserted any ownership rights in any of the Patents other
than the assignee identified in the records of the USPTO. To our knowledge,
assignments have been executed that cover each of the Baker Botts-Prosecuted
Patents that is a non-provisional patent application or issued patent, in which
the named inventor(s) of such Baker Botts-Prosecuted Patents assigned their
rights in those Baker Botts-Prosecuted Patents to the Company or Mt. Sinai, as
appropriate. In those instances in the attached Schedule A where it is indicated
that an assignment has not been recorded, our records nevertheless indicate that
the inventor(s) of such applications or patents have assigned their rights in
the inventions disclosed therein to either the Company or Mt. Sinai as
appropriate. Schedule A reflects the publicly available assignment information
of the USPTO’s website as of February  _____, 2010 for each of the U.S. Patents
listed. To our knowledge, no liens have been filed against any of the Patents in
the USPTO.

 

E-2



--------------------------------------------------------------------------------



 



  (ii)   We believe the Firm, to the extent that it has been so engaged as
indicated in Schedule A, has filed and/or prosecuted each of the Baker
Botts-Prosecuted Patents in accordance with the rules and regulations of the
USPTO.     (iii)   We believe that the attorneys currently of the Firm who have
a duty of candor under 37 CFR § 1.56 with respect to the Baker Botts-Prosecuted
Patents listed in Schedule A have complied and are continuing to comply on an
ongoing basis with their duty of candor and good faith in dealing with the USPTO
with respect to the Baker Botts-Prosecuted Patents, including the duty to
disclose to the USPTO all information known to them to be material to the
patentability of each of the Baker Botts-Prosecuted Patents. We also believe
that attorneys of the Firm who had a duty of candor under 37 CFR § 1.56 with
respect to the Baker Botts-Prosecuted Patents listed in Schedule A complied with
their duty of candor and good faith in dealing with the USPTO with respect to
the Baker Botts-Prosecuted Patents during their employment with the Firm,
including the duty to disclose to the USPTO all information known to them to be
material to the patentability of each of the Baker Botts-Prosecuted Patents.

Although we have reviewed the foregoing listed Sections, we are not passing upon
and do not assume any responsibility for the accuracy of, completeness of, or
fairness of the statements in said Sections. Nonetheless, nothing has come to
our attention that has caused us to believe that (i) as of the date hereof, the
Sections contained any untrue statement of a material fact or omitted to state
any material fact necessary to make the statements in the Sections, in the light
of the circumstances under which they were made, not misleading, and (ii) at [•]
[a][p].m., Eastern time, on February [•], 2010 or on the date hereof, said
Sections contained or contain any untrue statement of a material fact or omitted
or omit to state any material fact necessary in order to make the statements in
said Sections, in the light of the circumstances under which they were made, not
misleading. Except as set forth in the Disclosure Package, to our knowledge and
without having conducted an investigation, there is no claim, action, proceeding
or litigation relating to the Patents or the patent rights of others that is
pending or threatened against the Company before any court, governmental or
administrative agency or body of which we are aware.
To the extent the statements made in said Sections constitute summaries of law,
such statements, in our opinion, accurately summarize in all material respects
the provisions of the laws, referred to therein. The opinions set forth in the
above sentence are limited in all respects to U.S. federal patent law, each as
in effect on the date hereof.

 

E-3



--------------------------------------------------------------------------------



 



Phrases herein such as “to our knowledge,” “known to us,” or “of which we are
aware,” and those with equivalent wording, refer to the conscious awareness of
information by the lawyers currently of this Firm who have performed services
for the Company in connection with the prosecution of the Patents, without any
independent investigation by any lawyer of this Firm.
We understand that, by making the request to us to provide this opinion to you,
the Company does not intend to waive the attorney-client privilege with respect
to any communications between the Company and the Firm or information that the
Company has furnished to us. Moreover, please be advised that our response to
you should not be construed in any way to constitute a waiver of the protection
of the attorney work-product privilege with respect to any of our files
involving the Company.
The opinions set forth in this letter are as of the date hereof except as
otherwise noted. We disclaim any undertaking to advise you of changes that
hereafter may be brought to our attention. This response is further limited to
inquiry of the lawyers currently in our Firm who have billed time to Company’s
matters as of that date. Except as otherwise indicated in the opinions set forth
in paragraphs (i), (ii) and (iii) above, we disclaim any responsibility to
comment on any matters to which any lawyer who is not currently with this Firm
may have given substantive attention while with this Firm or any matters to
which any lawyer who is currently with this Firm may have given substantive
attention prior to joining this Firm but to which substantive attention has not
been given after such lawyer joined this Firm.
This letter has been prepared solely for your use in connection with the closing
on the date hereof of the sale of the Company’s Common Stock as contemplated by
the Disclosure Materials, and shall not be relied upon, quoted in whole or in
part or otherwise be referred to, nor be filed with or furnished to any
government agency or other person or entity, without prior written consent of
the Firm.

 

E-4



--------------------------------------------------------------------------------



 



Exhibit E-1
OPINION OF HOFFMAN & BARON, LLP
We have been retained by Amicus Therapeutics, Inc. (the “Company”) as special
intellectual property counsel to review the information relating to the
Company’s intellectual property contained solely in the below specified sections
of (a) the Company’s Annual Report for the year ended December 31, 2008 on Form
10-K (the “Annual Report”) and the Company’s Quarterly Report for the quarter
ended September 30, 2009 (the “Quarterly Report”) as incorporated by reference
into the Registration Statement and Prospectus (as defined in the Placement
Agency Agreement) under the captions “Risk Factors — Risks Related to
Intellectual Property,” and “Business — Intellectual Property” and (b) the
Registration Statement under the caption “Certain Relationships and Related
Party Transactions — Mt. Sinai School of Medicine License Agreement.” Hoffmann &
Baron, LLP (“the Firm”) has represented the Company since 2008, during which
time we have been engaged to prosecute the U.S. patents and applications to the
extent summarized in Schedule A, attached hereto, before the United States
Patent and Trademark Office (the “USPTO”). We have never been engaged by the
Company with respect to any licensing, litigation or trade secret matters.
We have not been retained or engaged by the Company to address or otherwise pass
on any other information in the (A) registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), on Form S-3 (File
No. 333-158405) originally dated and filed with the Securities and Exchange
Commission (the “Commission”) on April 3, 2009, as amended (the “Registration
Statement”), including (i) all financial schedules and exhibits thereto and
(ii) all documents incorporated by reference or deemed to be incorporated by
reference therein, (B) the final prospectus supplement dated as of February [•],
2010 filed with the Commission pursuant to Rule 424(b) under the Securities Act
(the “Prospectus Supplement”), and (C) the issuer free writing prospectus dated
as of February [•], 2010 filed with the Commission pursuant to Rule 433 of the
Securities Act (the “Issuer Free Writing Prospectus” and, together with the
Registration Statement and the Prospectus Supplement, the “Disclosure Package”),
nor have we acted as counsel to the Company in any other capacity in connection
with the offer and sale of securities on the date hereof to the purchaser of
common stock listed on Exhibit 1 of the Placement Agency Agreement dated
February [•], 2009 (the “Placement Agreement,”) among the Company and the
Placement Agents set forth therein. This opinion is provided to you at the
request of the Company pursuant to Section 7(b) of the Placement Agreement.
In our capacity as special intellectual property counsel to the Company and in
the course of this representation, we have reviewed the following sections (the
“Sections”) under the captions “RISK FACTORS — Risks Related to Our Intellectual
Property” and “BUSINESS — Intellectual Property” in the Annual Report and the
Quarterly Report:

 

E-5



--------------------------------------------------------------------------------



 



RISK FACTORS
Risks Related to Our Intellectual Property
If we are unable to obtain and maintain protection for the intellectual property
relating to our technology and products, the value of our technology and
products will be adversely affected.
If we fail to comply with our obligations in our intellectual property licenses
with third parties, we could lose license rights that are important to our
business.
If we are unable to protect the confidentiality of our proprietary information
and know-how, the value of our technology and products could be adversely
affected.
If we infringe or are alleged to infringe intellectual property rights of third
parties, it will adversely affect our business.
BUSINESS
Intellectual Property — Patents and Trade Secrets
Intellectual Property — License Agreements
and the section (also a “Section”) captioned “Certain Relationships and Related
Party Transactions — Mt. Sinai School of Medicine License Agreement” in the
Registration Statement.
Specifically, based on facts known to us at this time and without having made an
investigation, we are of the opinion as to the Company’s patents and patent
applications owned by or exclusively licensed to the Company that are and/or
were both (a) prosecuted or are being prosecuted by us and (b) listed in the
attached Schedule A (the “Owned Patents”) and patents and patent applications
owned by third parties that we have not prosecuted and that have been licensed
to the Company (collectively with the Owned Patents, the “Patents”):

  (ii)   Except as disclosed in the Disclosure Package, to our knowledge, no
person or entity has asserted any ownership rights in any of the Patents other
than the assignee identified in the records of the USPTO. In addition, for cases
for which the Firm has drafted we have filed and recorded an assignment in the
USPTO for each of the Owned Patents that is a non-provisional patent application
or issued patent, in which the named inventor(s) of such Owned Patents assigned
their rights in those Owned Patents to the Company or the Company’s licensor, as
appropriate; or if the assignment has not been filed and/or recorded, we believe
the Company is entitled to receive the assignment and the inventor(s) will
provide the assignment. To our knowledge, no liens have been filed against any
of the Patents in the USPTO.

 

E-6



--------------------------------------------------------------------------------



 



  (ii)   We believe the Firm, to the extent that it has been so engaged, has
filed and/or prosecuted each of the U.S. Patents in accordance with the rules
and regulations of the USPTO.

  (iii)   We believe we have complied and are continuing to comply on an ongoing
basis with the required duty of candor and good faith in dealing with the USPTO
with respect to the U.S. Patents prosecuted or being prosecuted by the Firm,
including the duty to disclose to the USPTO all information known to us to be
material to the patentability of each of the U.S. Patents.

Although we have reviewed the foregoing listed Sections, we are not passing upon
and do not assume any responsibility for the accuracy of, completeness of, or
fairness of the statements in said Sections. Nonetheless, nothing has come to
our attention that has caused us to believe that (i) as of the date hereof, the
Sections contained any untrue statement of a material fact or omitted to state
any material fact necessary to make the statements in the Sections, in the light
of the circumstances under which they were made, not misleading, and (ii) at [•]
[a][p].m., Eastern time, on February [•], 2010 or on the date hereof, said
Sections contained or contain any untrue statement of a material fact or omitted
or omit to state any material fact necessary in order to make the statements in
said Sections, in the light of the circumstances under which they were made, not
misleading. Except as set forth in the Disclosure Package, there is no claim,
action, proceeding or litigation relating to the Patents or the patent rights of
others that is pending or threatened against the Company before any court,
governmental or administrative agency or body of which we are aware.
To the extent the statements made in said Sections constitute summaries of law,
such statements, in our opinion, accurately summarize in all material respects
the provisions of the laws, referred to therein. The opinions set forth in the
above sentence are limited in all respects to U.S. federal patent law, each as
in effect on the date hereof.
Phrases herein such as “to our knowledge,” “known to us,” or “of which we are
aware,” and those with equivalent wording, refer to the conscious awareness (as
such term has been interpreted under the Legal Opinion Accord of the ABA Section
of Business Law (1991)) of information by the lawyers currently of this Firm who
have performed services for the Company in connection with the prosecution of
the Patents, without any independent investigation by any lawyer of this Firm.

 

E-7



--------------------------------------------------------------------------------



 



We understand that, by making the request to us to provide this opinion to you,
the Company does not intend to waive the attorney-client privilege with respect
to any communications between the Company and the Firm or information that the
Company has furnished to us. Moreover, please be advised that our response to
you should not be construed in any way to constitute a waiver of the protection
of the attorney work-product privilege with respect to any of our files
involving the Company.
The opinions set forth in this letter are as of the date hereof except as
otherwise noted. We disclaim any undertaking to advise you of changes that
hereafter may be brought to our attention. This response is further limited to
inquiry of the lawyers currently in our Firm who have billed time to Company’s
matters as of that date. Except as otherwise indicated in the opinions set forth
in paragraphs (i), (ii) and (iii) above, we disclaim any responsibility to
comment on any matters to which any lawyer who is not currently with this Firm
may have given substantive attention while with this Firm or any matters to
which any lawyer who is currently with this Firm may have given substantive
attention prior to joining this Firm but to which substantive attention has not
been given after such lawyer joined this Firm.
This letter has been prepared solely for your use in connection with the closing
on the date hereof of the sale of the Company’s Common Stock as contemplated by
the Disclosure Materials, and shall not be relied upon, quoted in whole or in
part or otherwise be referred to, nor be filed with or furnished to any
government agency or other person or entity, without prior written consent of
the Firm.

 

E-8



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF LOCK-UP AGREEMENT
February ___, 2010
Leerink Swann LLC
One Federal Street, 37th Floor
Boston, Massachusetts 02110
Re:   Amicus Therapeutics, Inc. (the “Company”)
Ladies and Gentlemen:
The undersigned is an owner of record or beneficially of certain shares of
Common Stock of the Company (“Common Stock”) or securities convertible into or
exchangeable or exercisable for Common Stock. The Company proposes to issue and
sell units consisting of (i) one share of Common Stock and (ii) one warrant to
purchase 0.375 of a share of Common Stock (the “Offering”) for which you will
act as the exclusive placement agent. The undersigned acknowledges that you are
relying on the representations and agreements of the undersigned contained in
this letter in carrying out the Offering and in entering into placement
arrangements with the Company with respect to the Offering.
In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of Leerink Swann LLC (the “Placement Agent”)
(which consent may be withheld in its sole discretion), directly or indirectly,
sell, offer, contract or grant any option to sell (including without limitation
any short sale), pledge, transfer, establish an open “put equivalent position”
or liquidate or decrease a “call equivalent position” within the meaning of
Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or otherwise dispose of or transfer (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition of), including the filing (or participation in the filing) of a
registration statement (except for a registration statement on Form S-8) with
the Securities and Exchange Commission in respect of, any shares of Common
Stock, options to acquire shares of Common Stock, or securities exchangeable or
exercisable for or convertible into shares of Common Stock currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the undersigned (or such spouse or family member), or
publicly announce an intention to do any of the foregoing, for a period
commencing on the date hereof and continuing through the close of trading on the
date 60 days after the date of the Prospectus Supplement relating to the
Offering (the “Lock-Up Period”). The foregoing sentence shall not apply to
(i) transactions relating to shares of Common Stock or other securities acquired
in open market transactions after the completion of the Offering, provided that
no filing under Section 16(a) of the

 

F-1



--------------------------------------------------------------------------------



 



Exchange Act or other public announcement shall be required or voluntarily made
during the Lock-Up Period in connection with subsequent sales of Common Stock or
other securities acquired in such open market transactions, (ii) transactions
effected under any trading plan established pursuant to Rule 10b5-1 of the
Exchange Act for the transfer of shares of Common Stock that has been entered
into by the undersigned prior to the date of this agreement, (iii) a bona fide
gift or gifts or (iv) the transfer of any or all of the shares of Common Stock
or securities convertible into or exchangeable or exercisable for Common Stock
owned by the undersigned, either during the undersigned’s lifetime or on death,
by gift, will or intestate succession to the immediate family of the undersigned
or to a trust the beneficiaries of which are exclusively the undersigned and/or
a member or members of the undersigned’s immediate family; provided, however,
that in each of (iii) and (iv) above, it shall be a condition to such transfer
that the transferee executes and delivers to the Placement Agent an agreement
stating that the transferee is receiving and holding the Common Stock subject to
the provisions of this letter agreement, and there shall be no further transfer
of such Common Stock except in accordance with this letter; and, provided,
further, that in the case of any transfer or distribution pursuant to clause
(iii) or (iv) above, no filing by any party (donor, donee, transferor or
transferee) under the Exchange Act or other public announcement shall be
required or shall be made voluntarily in connection with such transfer (other
than a filing on a Form 5 made after expiration of the Lock-Up Period). In
addition, the undersigned agrees that, without the prior written consent of the
Placement Agent, it will not, during the Lock-Up Period, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock.
If (i) the Company issues an earnings release or material news, or a material
event relating to the Company occurs, during the last 17 days of the Lock-Up
Period, or (ii) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Placement Agent waives, in writing,
such extension. The undersigned hereby acknowledges that the Company has agreed
in the Placement Agency Agreement to provide notice of any event that would
result in an extension of the Lock-Up Period pursuant to the previous paragraph
to the undersigned (in accordance with Section 5(h) of the Placement Agency
Agreement) and agrees that any such notice properly delivered will be deemed to
have given to, and received by, the undersigned. The undersigned hereby further
agrees that, prior to engaging in any transaction or taking any other action
that is subject to the terms of this Lock-Up Agreement during the period from
the date of this Lock-Up Agreement to and including the 34th day following the
expiration of the initial Lock-Up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-Up Period
(as such may have been extended pursuant to the previous paragraph) has expired.
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock held by the undersigned except in
compliance with the foregoing restrictions.

 

F-2



--------------------------------------------------------------------------------



 



It is understood that if the Company advises the Placement Agent in writing that
the parties do not intend to proceed with the Offering, or if either the Company
or the Placement Agent shall advise the other party in writing that the Offering
has been terminated, then the undersigned will be released from its obligations
under this agreement.
With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Securities Act of 1933, as amended, of
any Common Stock owned either of record or beneficially by the undersigned,
including any rights to receive notice of the Offering.
This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.

                Printed Name of Holder
   
 
       
By:
       
 
       
 
  Signature    
 
              Printed Name of Person Signing
   

 

F-3